 
 
Exhibit 10.1
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
PURCHASE AGREEMENT
 
 
by and among
 
 
CUSTOM ENERGY HOLDINGS, L.L.C.,
 
 
GREAT PLAINS ENERGY INCORPORATED
 
 
(Solely for the Purposes Set Forth Herein)
 
 
and
 
 
DIRECT ENERGY SERVICES, LLC
 
 
April 1, 2008
 



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------









 
 

--------------------------------------------------------------------------------

 






TABLE OF CONTENTS
 
 
 

 
 
Page
 
ARTICLE I
   
 
DEFINED TERMS
   
Section 1.01
Certain Definitions
1
 
Section 1.02
Other Interpretive Provisions
4
 
ARTICLE II
   
 
PURCHASE AND SALE
   
Section 2.01
Purchase and Sale of Membership Interests
5
 
Section 2.02
Post Closing Adjustment
6
 
ARTICLE III
   
 
CLOSING
   
Section 3.01
The Closing
7
 
Section 3.02
Closing Deliveries
7
 
ARTICLE IV
   
 
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
   
Section 4.01
Due Organization
8
 
Section 4.02
Authority
8
 
Section 4.03
Actions Authorized
8
 
Section 4.04
Consents
8
 
Section 4.05
Non-Contravention
9
 
Section 4.06
Securities Law Matters; Purchaser Awareness
9
 
Section 4.07
Accredited Purchaser
10
 
Section 4.08
Experience
10
 
Section 4.09
Investment Intent
10
 
Section 4.10
Financing
10
 
Section 4.11
Legal Proceedings; Orders
10
 
Section 4.12
Brokers
10
 
Section 4.13
Investigation
10
 
Section 4.14
Disclaimer Regarding Projections
11
 
Section 4.15
No Other Representations or Warranties
11
 
ARTICLE V
   
 
REPRESENTATIONS AND WARRANTIES OF THE SELLER
   
Section 5.01
Subsidiary; Due Organization
11
 
Section 5.02
Authority
12
 
Section 5.03
Actions Authorized
12
 
Section 5.04
Governmental Consents
12
 
Section 5.05
Non-Contravention
12



 
i

--------------------------------------------------------------------------------

 
 

 
Section 5.06
Capitalization
14
 
Section 5.07
Financial Statements
14
 
Section 5.08
Absence of Changes
15
 
Section 5.09
Title to Assets.
16
 
Section 5.10
Real Property
16
 
Section 5.11
Contracts
17
 
Section 5.12
Taxes.
18
 
Section 5.13
No Violation, Litigation or Regulatory Action
20
 
Section 5.14
Legal Proceedings; Orders
21
 
Section 5.15
Labor Matters
21
 
Section 5.16
Employee Matters
21
 
Section 5.17
Intellectual Property
22
 
Section 5.18
Environmental Matters
24
 
Section 5.19
Brokers
24
 
Section 5.20
Insurance Coverage
24
 
Section 5.21
Governmental Authorizations
25
 
Section 5.22
Customers.
25
 
Section 5.23
Risk Management Policy
25
 
Section 5.24
Due Diligence Data
25
 
Section 5.25
Power Purchase Contracts
26
 
Section 5.26
Receivables Facility
26
 
Section 5.27
No Other Representations or Warranties
26
 
ARTICLE VI
   
 
COVENANTS
   
Section 6.01
Conduct of Business
27
 
Section 6.02
Access and Investigation
30
 
Section 6.03
No Solicitation
31
 
Section 6.04
Confidentiality; Disclosure
32
 
Section 6.05
Expenses
32
 
Section 6.06
Regulatory Approvals and Related Matters
32
 
Section 6.07
Registered Agent
35
 
Section 6.08
Employees
35
 
Section 6.09
Termination of Certain Agreements
38
 
Section 6.10
Risk Management
38
 
Section 6.11
Release of Letters of Credit and Guarantees
39
 
Section 6.12
Allocation of Consideration
41
 
Section 6.13
Repayment of Certain Indebtedness and Related Letters of Credit
41
 
Section 6.14
Books and Records
42
 
Section 6.15
Accounts Receivable
42
 
Section 6.16
Transition Planning
43
 
Section 6.17
Amendment of Company LLC Agreement
43
 
Section 6.18
Amendment of Disclosure Letter
43



 
 
ii

--------------------------------------------------------------------------------

 


 
ARTICLE VII
   
 
CONDITIONS PRECEDENT
   
Section 7.01
Mutual Conditions
43
 
Section 7.02
Conditions to the Purchaser's Obligations
44
 
Section 7.03
Conditions to the Seller's Obligations
45
 
ARTICLE VIII
   
 
TERMINATION
   
Section 8.01
Termination
45
 
Section 8.02
Effect of Termination
46
 
ARTICLE IX
   
 
TAX MATTERS
   
Section 9.01
Tax Indemnity
47
 
Section 9.02
Tax Returns
48
 
Section 9.03
Cooperation
49
 
Section 9.04
Tax Sharing Agreements
49
 
Section 9.05
Tax Contests
49
 
Section 9.06
Miscellaneous
50
 
ARTICLE X
   
 
NON-COMPETITION
   
Section 10.01
Restriction on Replication of the Business
50
 
ARTICLE XI
   
 
INDEMNIFICATION
   
Section 11.01
Indemnification by the Seller
50
 
Section 11.02
Indemnification by the Purchaser
51
 
Section 11.03
Limitations on Indemnity
52
 
Section 11.04
Procedures for Indemnification
52
 
Section 11.05
Seller Action Litigation Procedures and Support
53
 
ARTICLE XII
   
 
MISCELLANEOUS
   
Section 12.01
Binding Effect; Benefits
55
 
Section 12.02
Amendments
55
 
Section 12.03
Further Assurances
56
 
Section 12.04
Assignability
56
 
Section 12.05
Specific Performance
56
 
Section 12.06
Governing Law; Jurisdiction
56
 
Section 12.07
Entire Agreement; Counterparts
56
 
Section 12.08
Severability
57
 
Section 12.09
Waiver
57
 
Section 12.10
Survival
57
 
Section 12.11
Disclosure Letter
57

 


 
iii

--------------------------------------------------------------------------------

 



 
Section 12.12
Public Announcements
58
 
Section 12.13
Notices
58
 
Section 12.14
Construction
59
 
Section 12.15
Headings
59
 
Section 12.16
Seller Guarantee
59
 
Section 12.17
Purchaser Guarantee
62

 
Exhibit A
Purchaser Guarantee





iv

--------------------------------------------------------------------------------


 
PURCHASE AGREEMENT
 
This Purchase Agreement (this "Agreement") is made and entered into as of April
1, 2008, by and among Custom Energy Holdings, L.L.C., a Delaware limited
liability company (the "Seller"), Great Plains Energy Incorporated, a Missouri
corporation (the "Parent") (solely and exclusively for purposes of Section 6.04,
10.01 and 12.16),  and Direct Energy Services, LLC, a Delaware limited liability
company (the "Purchaser").
 
WHEREAS, the Seller directly owns 100% of the membership interests (the
"Membership Interests") of Strategic Energy, L.L.C., a Delaware limited
liability company (the "Company");
 
WHEREAS, the Company is engaged primarily in the business of providing
competitive retail electricity supply services, strategic planning, consulting
and billing and scheduling services in the natural gas and electricity markets
(the "Business"); and
 
WHEREAS, the Purchaser desires to purchase, and the Seller desires to sell to
the Purchaser, all of the Membership Interests upon the terms and subject to the
conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual promises, covenants,
representations and warranties contained herein, the Seller and the Purchaser
hereby agree as follows:
 
ARTICLE I
DEFINED TERMS
 
Section 1.01    Certain Definitions.  As used in this Agreement, each of the
following terms has the meaning specified in the Section set forth opposite such
term:
 
Term
Section
2007 Financial Statements
5.12(a)
Accelerated Plans
6.08(e)
Acquisition Transaction
6.03
Affiliate
4.05(e)
Agreement
Preamble
Allocation Resolution Period
6.12(a)
Antitrust Law
6.06(a)(i)
Bankruptcy Action
11.01(d)
Books and Records
6.14
Business
Recitals
Calculation
2.02(a)
Closing
3.01
Closing Balance Sheet
2.02(a)
Closing Date
3.01




 
1

--------------------------------------------------------------------------------

 



Closing Working Capital
2.01(c)(i)
Code
5.16(b)
Company
Recitals
Company Benefit Plan
5.16(a)
Company LLC Agreement
3.02(c)
Company Plan Payments
6.08(e)
Confidentiality Agreement
6.04(a)
Consideration
6.12(a)
Continuing Employees
6.08(c)
Continuing Plans
6.08(e)
Contract
4.05(d)
Contributed Funds
6.08(g)
Control
4.05(e)
Controlled
4.05(e)
Deductible
‎11.05(b)
Effect
5.05(e)
Encumbrance
5.01(d)
Environmental Claim
5.18
Environmental Laws
5.18
ERISA
5.16(a)
Estimated Working Capital
2.01(c)(ii)
Exchange Act
4.05
Excluded Tax Liability
9.01(a)
Exon-Florio
4.04
FERC Approval
6.06(a)(ii)
Filing Party
9.02(b)
Final Allocation
6.12(a)
Financial Closing Date
2.01(c)(iii)
Financial Statements
5.07(a)
FTC/DOJ
6.06(a)(i)
GAAP
5.07(b)
Governmental Authorization
4.05(e)
Governmental Body
1.02
Great Plains Group
‎11.01(a)
Guarantees
6.11(b)
HSR Act
6.06(a)(i)
Indemnified Party
‎11.04(a)
Indemnifying Party
‎11.04(a)
Independent Accounting Firm
6.12(b)
Intellectual Property
5.17(a)
Interim Statements
5.07(a)
Knowledge
1.02
Latest Balance Sheet
5.07(a)
Leases
5.10
Legal Proceeding
4.11


 
2

--------------------------------------------------------------------------------

 



Letters of Credit
6.11(a)
LLC Act
4.05
Losses
‎8.02
Master Supply Contract
5.11(j)
Material Adverse Effect
5.05(e)
Materials of Environmental Concern
5.18
Membership Interests
Recitals
Outside Date
‎8.01(b)
Owned Intellectual Property
5.17(b)
Parent
Preamble
Permitted Encumbrances
5.09(b)
Person
4.04
Pre-Closing Period
6.01(a)
Pre-Financial Closing Period
9.01(a)
Preliminary Allocation
6.12(a)
Purchase Price
2.01(b)
Purchaser
Preamble
Purchaser Benefit Plans
6.08(c)
Purchaser's Disclosure Letter
1.02
Receivables Facility
6.13
Release
6.08(b)
Required Regulatory Approvals
1.02
Requirements of Law
1.02
Revolver Facility
6.13
Risk Management Policy
5.23
RPA
5.26
Section 1060 Forms
6.12(c)
Securities Act
4.05
Seller
Preamble
Seller Action
‎11.05(a)
Seller Guarantee
‎12.16(a)(i)
Seller Significant Contract
5.11
Seller's Disclosure Letter
V
Seller's Guaranteed Obligations
‎12.16(a)(i)
Senior Employees
6.08(a)
Specified Employees
6.08(a)
Straddle Period
9.01(a)
Subsidiary
5.01(d)
Target Working Capital
2.01(c)(iv)
Tax
5.12(a)
Tax Proceeding
‎9.05(b)
Tax Return
5.12(a)
Terminating Employee Payments
6.08(b)
Terminating Employees
6.08(a)
Termination Payments
6.08(b)


 
3

--------------------------------------------------------------------------------

 



Third Party Consent
6.06(e)
Transition Employee Payments
6.08(b)
Transition Employees
6.08(a)
Uncollectible
11.01(d)
WARN Act
6.08(h)
Working Capital
2.01(c)(v)



Section 1.02     Other Interpretive Provisions.  Each definition used in this
Agreement includes the singular and the plural, and reference to the neuter
gender includes the masculine and feminine where appropriate.  The definition
ascribed to any capitalized term herein shall govern all uses of such term,
including uses of such term prior to the appearance of the definition
thereof.  Reference to any Requirements of Law (as defined in this ‎Section
1.02) means such Requirements of Law as are in effect as of the date of this
Agreement.  Reference to any dollar amount means such dollar amount in United
States currency.  The headings to the Articles and Sections are for convenience
of reference and will not affect the meaning or interpretation of this
Agreement. Except as otherwise stated, reference to Articles, Sections and
Exhibits means the Articles, Sections and Exhibits of this Agreement.  The
Exhibit and disclosure letters referred to throughout this Agreement, including
but not limited to the Seller's Disclosure Letter (as defined in ‎Article V),
are hereby incorporated by reference into, and will be deemed a part of, this
Agreement. Unless the context clearly indicates otherwise, the word "including"
when used in this Agreement means "including but not limited to" and the words
"hereof", "herein" and "hereunder" and words of similar import when used in this
Agreement refer to this Agreement as a whole and not to any particular provision
of this Agreement.  For purposes of this Agreement:  (i) "Requirements of Law"
shall mean any applicable supranational, foreign, federal, state, regional and
local laws, statutes, regulations, rules, codes, ordinances, tariffs, rate
schedules, policies or orders enacted, adopted, issued or promulgated by any
court or Governmental Body (as defined in this ‎Section 1.02) or common law or
any applicable consent decree or settlement agreement entered into with any
Governmental Body; (ii) "Governmental Body" shall mean any foreign or domestic
federal, state, local, supranational or other governmental authority or
regulatory body or any foreign or domestic entity, authority, board, agency,
commission, arbitral tribunal, ministry or similar body exercising executive,
legislative, judicial, regulatory or administrative authority or functions of or
pertaining to government, including any authority or other quasi-governmental
entity established to perform any of such functions, including the North
American Electric Reliability Corporation, any regional transmission
organizations or independent system operators; (iii) "Required Regulatory
Approvals" shall mean (a) the filings required under the HSR Act (as defined in
‎Section 6.06(a)) or any other Antitrust Law (as defined in ‎Section 6.06(a)),
(b) the FERC Approval (as defined in ‎Section 6.06(a)) and (c) the regulatory
approvals set forth on ‎Section 6.06(a) of the Seller's Disclosure Letter; (iv)
the term "Knowledge" when referring to the knowledge of the Seller or the
Company shall mean the knowledge of the Seller or Company officers listed on
Section 1.02 of the Seller's Disclosure Letter (as defined in Article V) which
the person has acquired in the prudent exercise of his or her duties or, if such
individuals are not the persons primarily responsible for the area in question,
would have if they had made reasonable inquiry of the persons primarily
responsible for the particular area in question (it being understood that none
of the listed individuals shall have any individual or personal liability with
respect to any matter set
 

 
4

--------------------------------------------------------------------------------

 

forth herein); (v) the term "Knowledge" when referring to the knowledge of the
Purchaser shall mean the knowledge of the Purchaser officers listed on Section
1.02 of the confidential disclosure letter that has been delivered by the
Purchaser to the Seller upon the execution of this Agreement (the "Purchaser's
Disclosure Letter") which the person has acquired in the prudent exercise of his
or her duties or, if such individuals are not the persons primarily responsible
for the area in question, would have if they had made reasonable inquiry of the
persons primarily responsible for the particular area in question (it being
understood that none of the listed individuals shall have any individual or
personal liability with respect to any matter set forth herein).
 
ARTICLE II
PURCHASE AND SALE
 
Section 2.01     Purchase and Sale of Membership Interests
 
(a)         Upon the terms and subject to the conditions set forth in this
Agreement, at the Closing (as defined in ‎Section 3.01), the Seller shall sell,
convey, assign, transfer and deliver to the Purchaser, and the Purchaser shall
purchase, acquire and accept from the Seller, the Membership Interests.
 
(b)         In consideration for the sale, transfer and conveyance of the
Membership Interests, upon the terms and subject to the conditions set forth in
this Agreement, the Purchaser shall pay to the Seller at the Closing an
aggregate amount in cash equal to $300,000,000 plus or minus the difference, if
any, between the Estimated Working Capital and the Target Working Capital (the
"Purchase Price") by wire transfer of immediately available funds at the time of
the Closing to such account or accounts as the Seller specifies at least three
business days before the Closing Date.
 
(c)         For purposes of this Agreement,
 
(i)           "Closing Working Capital" shall mean the Working Capital as of
11:59 p.m. (Eastern time) on the Financial Closing Date.
 
(ii)            "Estimated Working Capital" shall mean the Seller's good faith
estimate of the Working Capital as of the Financial Closing Date.
 
(iii)           "Financial Closing Date" shall mean the last business day of the
month immediately preceding the month in which the Closing occurs.
 
(iv)           "Target Working Capital" shall mean $120,313,707.29, the details
of which are more particularly described in Section 2.01(c)(v) of the Seller's
Disclosure Letter.
 
(v)            "Working Capital" shall mean, with respect to the Company as of a
specified date, the current assets of the Company minus the current liabilities,
each as calculated in accordance with the policies and procedures set out
in  Section 2.01(c)(v) of the Seller's Disclosure Letter
 

 
5

--------------------------------------------------------------------------------

 

(but excluding the specified items set out in Section 2.01(c)(v) of the Seller's
Disclosure Letter).  The Working Capital calculation shall be prepared in
accordance with GAAP applied on a basis consistent with past practice and
consistent with the Company's Financial Statements, but excluding the specified
items set out in section 2.01(c)(v) of the Seller's Disclosure Letter.
 
Section 2.02     Post Closing Adjustment
 
(a)         As promptly as reasonably practicable, but no later than sixty (60)
days immediately following Closing, the Purchaser shall prepare and deliver to
the Seller an unaudited balance sheet of the Company (the "Closing Balance
Sheet") as of the Financial Closing Date, together with a certificate, executed
by the Purchaser's chief financial officer (or equivalent), setting forth the
Purchaser's calculation, including the components thereof, of the Closing
Working Capital (together, the "Calculation").
 
(b)         The Purchaser shall provide the Seller and its accountants with such
access to the applicable personnel, books, records, information, materials, and
data of the Company, as reasonably requested by the Seller, for the purpose of
the Seller verifying the calculations provided by the Purchaser in the Closing
Balance Sheet.
 
(c)         The Seller will notify the Purchaser in writing if it has any
objections (which must be made in good faith) to the Calculation.  The Seller
will be deemed to have accepted the Calculation, and the Calculation will be
deemed to be finalized, if the Seller does not give the Purchaser notice of its
objections within forty-five (45) days from the date of receipt of the
Calculation.  A notice of objection must contain a statement setting forth in
reasonable detail the basis of the Seller's objections and each amount in
dispute.  
 
(d)         If the Seller makes good faith objections to the Calculation within
the period set forth in Section 2.02(c) above, the Purchaser and the Seller will
work expeditiously and in good faith to resolve the matters in dispute within a
period of twenty (20) days after the date the Purchaser receives notice of the
Seller's objections.  If the Purchaser and the Seller cannot resolve their
dispute within such period, the dispute will be submitted for determination to
the firm of accountants first set forth in Section 2.02(d) of the Purchaser's
Disclosure Letter, or if such firm of accountants is not available or willing to
perform, to the firm of accountants next set forth in Section 2.02(d) of the
Purchaser's Disclosure Letter, or if neither such firm of accountants is
available or willing to act, to an independent firm of chartered accountants or
certified public accountants of international standing or affiliation and
qualified to make the determination (which is not at such time otherwise
retained by either the Seller or the Purchaser or any of their respective
Affiliates), mutually agreed to by the Seller and the Purchaser, each acting
reasonably.  The determination of the firm of accountants of the matters in
dispute will be final and binding upon the parties and will not be subject to
appeal.  The firm of accountants will be deemed to be acting as experts and not
as arbitrators.  The procedure to be followed by the parties with respect to the
determination will be determined by the firm of accountants in its sole
discretion.  Each party will provide the firm of accountants access to all
relevant books and records and to the appropriate personnel to assist it in the
determination of the final Calculation.
 

 
6

--------------------------------------------------------------------------------

 

(e)         The Seller and the Purchaser will each bear the fees and expenses of
their respective personnel or advisors in preparing or reviewing the Calculation
and, if applicable, their respective costs in presenting their cases to the firm
of accountants.  The costs and expenses of the firm of accountants will be borne
equally by the Seller and the Purchaser.
 
(f)         Once the Closing Working Capital is finally determined, either
through agreement of the parties or pursuant to Section 2.02(d), the Purchase
Price shall be increased or decreased, on a dollar-for-dollar basis, by the
difference, if any, between the Closing Working Capital and Estimated Working
Capital, as follows:
 
(i)             if the Closing Working Capital is greater than the Estimated
Working Capital, within five (5) business days of the date on which it is
finally determined, the Purchaser shall pay to the Seller an amount equal to
such difference; or
 
(ii)             if the Closing Working Capital is less than the Estimated
Working Capital, within five (5) business days of the date on which it is
finally determined, the Seller shall pay to the Purchaser an amount equal to the
Working Capital Adjustment.
 
(iii)           Any payment due hereunder shall be paid via wire transfer to the
account(s) designated by the receiving party.
 
ARTICLE III
CLOSING
 
Section 3.01     The Closing.  The closing of the transactions contemplated by
this Agreement (the "Closing") shall take place at the offices of Skadden, Arps,
Slate, Meagher & Flom LLP, 4 Times Square, New York, New York (or such other
location as the Purchaser and the Seller shall mutually agree to) on a date (the
"Closing Date") to be mutually agreed upon by the Seller and the Purchaser,
which shall be no later than the third business day after the satisfaction or
waiver of the last to be satisfied or waived of the conditions set forth in
Article VII (other than conditions that by their terms are to be satisfied as of
the Closing), unless otherwise agreed to by the parties; provided, that the
Closing, unless otherwise agreed to by the parties, shall not occur earlier than
45 days after the date hereof.
 
Section 3.02     Closing Deliveries.  At the Closing,
 
(a)         the Purchaser shall deliver to the Seller an amount of cash equal to
the Purchase Price;
 
(b)         the Seller shall deliver (or cause to be delivered), a bill of sale
evidencing the sale, transfer and conveyance of the Membership Interests to the
Purchaser;
 
(c)         the Seller shall deliver a copy of the Company's Second Amended and
Restated Limited Liability Company Agreement ("Company LLC Agreement")
reflecting (A) the Purchaser's interest in the Company in Exhibit A to the
Company LLC Agreement and (B)
 

 
7

--------------------------------------------------------------------------------

 

removal of any references to the Series SEL Voting Interest in CE (or its
holders) in the Company LLC Agreement; and
 
(d)         the Seller or the Purchaser, as applicable, shall deliver such
certificates or other documents, the receipt of which is a condition to the
obligation of the other parties to the Agreement to consummate the transaction
contemplated herein under Article VII.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchaser represents and warrants to the Seller as follows:
 
Section 4.01     Due Organization.  The Purchaser is a limited liability company
duly organized, validly existing and in good standing under the laws of
Delaware.  The Purchaser has all requisite limited liability company power and
authority to conduct its business in the manner in which it is currently being
conducted except to the extent the failure to have such authority would not have
an adverse effect on the Purchaser's ability to perform its obligations
hereunder.
 
Section 4.02     Authority.  The Purchaser has all requisite limited liability
company right, power and authority to enter into this Agreement and to perform
all of its obligations hereunder and to carry out the transactions contemplated
hereby.
 
Section 4.03     Actions Authorized.  The Purchaser has taken all limited
liability company actions necessary to authorize it to enter into and to perform
this Agreement and to consummate the transactions contemplated hereby.  This
Agreement has been duly executed and delivered by the Purchaser and, assuming
the due authorization, execution and delivery of this Agreement by the Seller,
this Agreement constitutes a legal, valid and binding obligation of the
Purchaser enforceable in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws affecting creditors' rights generally and
by general equitable principles (regardless of whether enforceability is
considered in a proceeding in equity or at law).
 
Section 4.04     Consents.  Except (a) as would not prevent or materially delay
the performance by the Purchaser or the consummation of the transactions
contemplated by this Agreement, (b) as required under the Required Regulatory
Approvals, or (c) as required to comply with Section 721 of the Defense
Production Act of 1950 as amended by Section 5021 of the Omnibus Trade and
Competitiveness Act of 1988, and as amended by The Foreign Investment National
Security Act of 2007 ("Exon-Florio"), the Purchaser (including any Affiliate
thereof) is not or will not be required to make any filing with or give any
notice to, or to obtain any consent from, any Person in connection with: (1) the
execution, delivery or performance of this Agreement by the Purchaser; or (2)
the consummation of the transactions contemplated herein. The term "Person"
shall mean any individual, partnership, corporation, limited liability company,
unincorporated organization, trust, joint venture, other entity or Governmental
Body.
 

 
8

--------------------------------------------------------------------------------

 

Section 4.05     Non-Contravention.  Assuming compliance with the applicable
provisions of the Securities Act of 1933, as amended (the "Securities Act"), the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), the Delaware
Limited Liability Company Act, as amended (the "LLC Act"), and state securities
or "blue sky" laws, neither (1) the execution and delivery of this Agreement by
the Purchaser, nor (2) the consummation of the transactions contemplated herein,
will, directly or indirectly (with or without notice or lapse of time):
 
(a)         contravene, conflict with or result in a violation of any of the
provisions of the organizational documents of the Purchaser;
 
(b)         contravene, conflict with or result in a violation of any
Requirements of Law to which the Purchaser or any of its Affiliates (as defined
in this ‎Section 4.05) is subject, except as would not prevent or materially
delay the performance by the Purchaser or the consummation of the transactions
contemplated by this Agreement;
 
(c)         contravene, conflict with or result in a violation, a material
breach or a default of, cause forfeiture of any rights under, any of the terms
or requirements of any Governmental Authorization (as defined in this ‎Section
4.05) that is held by the Purchaser or any of its Affiliates, or that is
otherwise applicable to the business of the Purchaser or any of its Affiliates,
as currently conducted, except as would not prevent or materially delay the
performance by the Purchaser or the consummation of the transactions
contemplated by this Agreement; or
 
(d)         contravene, conflict with or result in a violation or breach of, or
result in a default under, any provision of any currently effective and legally
binding written agreement, contract, subcontract, lease, instrument, note,
option, warranty, license and sublicense (each, a "Contract") by which the
Purchaser or any of its Affiliates is bound, except as would not prevent or
materially delay the performance by the Purchaser or the consummation of the
transactions contemplated by this Agreement.
 
(e)         For the purposes of this Agreement:  (i) "Affiliate" shall mean,
with respect to any Person, any other Person that, directly or indirectly,
Controls (as defined in this ‎Section 4.05), is Controlled by, or is under
common Control with, such Person; (ii) "Control" shall mean the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise, and "Controlled" has a correlative
meaning; and (iii) "Governmental Authorization" shall mean any permit, license,
certificate, franchise, permission, variance, clearance, registration,
qualification or authorization issued, granted, given or otherwise made
available by or under the authority of any Governmental Body or pursuant to any
Requirements of Law.
 
Section 4.06     Securities Law Matters; Purchaser Awareness.  The Purchaser
acknowledges receipt of advice from the Seller that (i) the Membership Interests
have not been registered under the Securities Act or qualified under any state
securities or "blue sky" or non-U.S. securities laws; (ii) there is no public
market for the Membership Interests and it is not anticipated that there will
be; and (iii) the Membership Interests must be held indefinitely and the
 

 
9

--------------------------------------------------------------------------------

 

Purchaser must continue to bear the economic risk of the investment in the
Membership Interests unless the Membership Interests are subsequently registered
under the Securities Act and such applicable state or non-U.S. securities laws
or an exemption from such registration is available.
 
Section 4.07     Accredited Purchaser.  The Purchaser is an "accredited
investor" as such term is defined in Rule 501(a) promulgated under the
Securities Act.
 
Section 4.08     Experience.  The Purchaser's knowledge and experience in
financial and business matters are such that they are capable of evaluating the
merits and risks of their investment in the Membership Interests.
 
Section 4.09     Investment Intent.  The Purchaser is acquiring the Membership
Interests solely for its own account for investment and not with a present view
to or for sale in connection with any distribution thereof.
 
Section 4.10     Financing.  The Purchaser has, as of the date hereof (through
cash on hand, available borrowings under an existing credit facility or other
financing arrangements), and will have at Closing sufficient funds available in
cash to pay the Purchase Price in accordance with the terms hereof, pay all
related fees and expenses and effect all other transactions contemplated hereby.
 
Section 4.11     Legal Proceedings; Orders.  No Governmental Body or other
Person has commenced any action, suit, litigation, arbitration or similar
proceeding involving any court or other Governmental Body ("Legal Proceeding")
to which the Purchaser or any of its Affiliates is a party or, to the Knowledge
of the Purchaser, was so threatened to become a party that would reasonably be
expected to prevent or materially delay the performance of this Agreement by the
Purchaser or the consummation of the transactions contemplated by this
Agreement.  There is no order, writ, injunction, judgment or decree to which the
Purchaser or any of its Affiliates, or any of the material assets owned or used
by the Purchaser or any of its Affiliates, is subject, except as would not
reasonably be expected to prevent or materially delay the performance of this
Agreement by the Purchaser or the consummation of the transactions contemplated
by this Agreement.
 
Section 4.12     Brokers.  No broker, finder or investment banker is entitled to
any brokerage, finder's or other similar fee or commission in connection with
the transactions contemplated by this Agreement based upon arrangements made by
or on behalf of the Purchaser or any of its Affiliates.
 
Section 4.13     Investigation.  The Purchaser is knowledgeable about the
industry in which the Company operates and is experienced in the acquisition and
management of businesses.  The Purchaser has been afforded (i) access to the
books, records, facilities and personnel of the Company and its Subsidiary for
purposes of conducting a due diligence investigation of the Company and (ii) the
opportunity to ask questions of the Company's management.
 

 
10

--------------------------------------------------------------------------------

 

Section 4.14     Disclaimer Regarding Projections.  In connection with the
Purchaser's investigation of the Company, the Purchaser has received from the
Seller and its Affiliates, agents and representatives certain projections and
other forecasts, including, but not limited to, projected financial statements,
cash flow items and other data of the Company and certain business plan
information of the Company.  The Purchaser acknowledges that there are
uncertainties inherent in attempting to make such projections and other
forecasts and plans and accordingly is not relying on them, that the Purchaser
is familiar with such uncertainties, that the Purchaser is taking full
responsibility for making its own evaluation of the adequacy and accuracy of all
projections and other forecasts and plans so furnished to it. The Purchaser
acknowledges that except as specifically set forth in this Agreement or the
Seller's Disclosure Letter, neither the Seller nor the Company has made any
representation or warranty with respect thereto.
 
Section 4.15     No Other Representations or Warranties.  Except for the
representations and warranties contained in this Article IV, neither the
Purchaser nor any other Person acting on behalf of the Purchaser makes any
representation or warranty, express or implied, regarding the Purchaser.
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
The Seller represents and warrants to the Purchaser as follows, except as set
forth in and subject to the exceptions and disclosures set forth in the
confidential disclosure letter and exhibits thereto that have been delivered by
the Seller to the Purchaser upon the execution of this Agreement (the "Seller's
Disclosure Letter"):
 
Section 5.01     Subsidiary; Due Organization
 
(a)         As of the date hereof, the Company has no Subsidiaries (as defined
in ‎Section 5.01(d)) other than as set forth on ‎Section 5.01 of the Seller's
Disclosure Letter.  All of the equity interests in the Company and its
Subsidiary are owned as of the date hereof, directly or indirectly, by the
Seller, free and clear of all Encumbrances (as defined in ‎Section
5.01(d)).  The Seller has not agreed and is not obligated to make, nor is it
bound by any Contract under which it may become obligated to make, any future
investment in or capital contribution to any other Person.
 
(b)         Each of the Seller, the Company and the Company's Subsidiary is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Delaware and has all requisite limited liability
company power and authority:  (A) to conduct its business in the manner in which
it is currently being conducted; (B) to own or lease and use its assets in the
manner in which its assets are currently owned or leased and used; and (C) to
perform its obligations under all Contracts by which it is bound and which are
material to it, including without limitation all Seller Significant Contracts
(as defined in Section 5.11).
 
(c)         Neither the Company (except with respect to its Subsidiary) nor its
Subsidiary owns, directly or indirectly, any equity or similar interest in, or
any interest
 

 
11

--------------------------------------------------------------------------------

 

convertible into or exchangeable or exercisable for any equity or similar
interest in, any corporation, partnership, limited liability company, joint
venture or other business association or entity.
 
(d)         For purposes of this Agreement:  (i) a "Subsidiary" of any Person
shall mean any partnership, corporation, limited liability company,
unincorporated organization, trust, joint venture or other entity of which such
Person owns, directly or indirectly, a majority of the stock, membership
interests or other equity interests the holders of which are generally entitled
to vote for the election of the Board of Directors, managers or other governing
body of such entity; and (ii) "Encumbrance" shall mean any lien, pledge, charge,
mortgage, easement, encroachment, imperfection of title, title exception, title
defect, right of possession, lease, security interest, encumbrance, adverse
claim, interference or restriction on transfer (except for restrictions arising
under applicable securities laws).
 
Section 5.02     Authority.  The Seller has all requisite limited liability
company right, power and authority to enter into this Agreement and to perform
all of its obligations hereunder and to carry out the transactions contemplated
hereby.
 
Section 5.03     Actions Authorized.  The Seller has taken all limited liability
company actions necessary to authorize it to enter into and to perform this
Agreement and to consummate the transactions contemplated hereby.  This
Agreement has been duly executed and delivered by the Seller and, assuming due
authorization, execution and delivery of this Agreement by the Purchaser, this
Agreement constitutes a legal, valid and binding obligation of the Seller
enforceable in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws affecting creditors' rights generally and by general equitable principles
(regardless of whether enforceability is considered in a proceeding in equity or
at law).
 
Section 5.04     Governmental Consents.  Except (i) for such filings, notices
and consents relating to business licenses or operating permits required in the
ordinary course for the operation of the Business (other than state licenses
required for the retail sale of electricity), (ii) as required under the
Required Regulatory Approvals, (iii) as set forth in ‎Section 5.04 of the
Seller's Disclosure Letter, the Seller (including any Affiliate thereof) is not
and will not be required to make any filing with or give any notice to, or to
obtain any consent from, any Government Body in connection with: (1) the
execution, delivery or performance of this Agreement by the Seller; or (2) the
consummation of the transactions contemplated herein (other than with respect to
the performance by the Purchaser of its obligations hereunder).
 
Section 5.05     Non-Contravention.  Assuming compliance with the applicable
provisions of the Securities Act, the Exchange Act, the LLC Act and state
securities or "blue sky" laws, except as set forth in ‎Section 5.05 of the
Seller's Disclosure Letter and except as set forth in the exceptions to Section
5.04, neither (1) the execution and delivery of this Agreement by the Seller,
nor (2) the consummation of the transactions contemplated herein, will, directly
or indirectly (with or without notice or lapse of time):
 

 
12

--------------------------------------------------------------------------------

 

(a)         contravene, conflict with or result in a violation of any of the
provisions of the operating agreement or similar organizational document of
either the Seller, the Company, the Parent or any of their respective
Subsidiaries;
 
(b)         contravene, conflict with, result in a violation of or require any
notice under any Requirements of Law to which the Seller, the Company, or any of
their respective Subsidiaries, is subject;
 
(c)         contravene, conflict with, result in a violation, a material breach
or a default of, cause forfeiture of any material rights under or require any
notice under, any of the terms or requirements of any Governmental Authorization
that is held by the Seller, the Company or any of their respective Subsidiaries,
or that otherwise relates to the business of the Company or any of their
respective Subsidiaries, as currently conducted;
 
(d)         contravene, conflict with, result in a material violation or breach
of, result in a default under, result in acceleration of, create in any party
the right to accelerate, terminate, modify or cancel or require any notice
under, any provision of any Seller Significant Contract (as defined in Section
5.11); or
 
(e)         contravene, conflict with, result in a material violation or breach
of, result in a default under, result in acceleration of, create in any party
the right to accelerate, terminate, modify or cancel or require any notice
under, any provision of any Contract, other than the Seller Significant
Contracts, to which the Seller, the Company, or any of their respective
subsidiaries is a party or by which its assets are bound, unless such action
would not, individually or in the aggregate, result in a Material Adverse
Effect.
 
For the purposes of this Agreement, "Material Adverse Effect" shall mean any
event, condition, effect, change, development or circumstance (each, an
"Effect") that, individually or when considered together with all other Effects,
(A) would have a material adverse effect on the business, assets, condition
(financial or otherwise) or results of operations of the Company and its
Subsidiary taken as a whole; provided, however, that, in no event shall any of
the following, alone or in combination, be deemed to constitute, nor shall any
of the following be taken into account in determining whether there has
occurred, a Material Adverse Effect:  (i) Effects resulting from factors
generally affecting the economy, financial markets, capital markets or markets
for commodities used by the Company or its Subsidiary (except to the extent that
such Effects have had a disproportionate effect on the Company and its
Subsidiary as compared to other Persons in the industry in which the Company
operates);  (ii)  Effects resulting from factors (including changes in
Requirements of Law that would impose fees, charges or other costs on the
Company or its customers relating to the products and services offered by the
Company) generally affecting any industry or any segment of any industry in
which the Company, its Subsidiary or their customers participate (except to the
extent that such Effects have had a disproportionate effect on the Company and
its Subsidiary as compared to other Persons in the industry in which the Company
operates); (iii) Effects resulting from the announcement, or pendency of the
transactions contemplated herein; (iv) Effects resulting from any action taken
by any of the parties outside the ordinary course of its business that is
required to be taken in order to comply with any provision of this Agreement,
including, to the extent
 

 
13

--------------------------------------------------------------------------------

 

applicable, Section 6.01; (v) Effects of any war, act of terrorism, civil unrest
or similar event; or (vi) Effects solely resulting from any action taken, or any
omission to act by the Purchaser or any of its Affiliates.
 
Section 5.06     Capitalization.  The Seller owns all of the authorized, issued
and outstanding membership interests of the Company, consisting of 10,000,000
units each of economic interests and voting interests.  The Company owns all of
the authorized, issued and outstanding membership interests of its
Subsidiary.  Other than the Seller's obligation to transfer its Membership
Interests to the Purchaser in accordance with this Agreement, there are no
authorized or outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (contingent or otherwise) obligating the Seller
or the Company to issue, sell, deliver or transfer any equity interests in the
Company or its Subsidiary.  Other than this Agreement and except as set forth on
‎Section 5.06 of the Seller's Disclosure Letter, there are no agreements,
options, warrants, calls, rights or commitments of any character relating to the
issuance, sale, purchase or redemption of, restricting the transfer of, or the
declaration of payments of distributions on, any equity interests in the Company
or its Subsidiary.  All equity interests in the Company and its Subsidiary,
including the Membership Interests, have been duly authorized, validly issued
and fully paid.  None of the Membership Interests or the other equity interests
in the Company's Subsidiary will be (i) entitled or subject to any preemptive
right, right of participation, right of maintenance or any similar right or (ii)
subject to any right of first refusal in favor of any Person.  Neither the
Seller nor the Company shall be under any obligation or be bound by any Contract
to repurchase, redeem or otherwise acquire any equity interests in the Company
or its Subsidiary.
 
Section 5.07     Financial Statements
 
(a)         ‎Section 5.07(a)(i) of the Seller's Disclosure Letter consists of
the audited consolidated balance sheets and statements of income and cash flows
of the Company as of and for the years ended December 31, 2006 and December 31,
2007, including the accompanying notes and supporting schedules (collectively,
the "Financial Statements").  The Company's audited consolidated balance sheet
as of December 31, 2007 is referred to herein as the "Latest Balance
Sheet".  Section 5.07(a)(ii) of the Seller's Disclosure Letter consists of the
unaudited consolidated balance sheets and statements of income of the Company as
of and for the two-month period ended February 29, 2008, (collectively, the
"Interim Statements").
 
(b)         Except as set forth in ‎Section 5.07(b) of the Seller's Disclosure
Letter, the Financial Statements and Interim Statements have been based upon the
information contained in the Company's books and records, have been prepared in
accordance with U.S. generally accepted accounting principals in effect from
time to time ("GAAP"), applied on a consistent basis throughout the periods
indicated, and present fairly in all material respects the financial condition
and results of operations of the Company and its Subsidiary (taken as a whole)
as of the times and for the periods referred to therein, except, in the case of
the Interim Statements, for quarterly and year-end adjustments and for the
absence of footnote disclosure.
 
(c)         The Company and its Subsidiary have no liabilities or obligations of
any nature whatsoever (whether absolute, accrued, contingent or otherwise and
whether due or to
 

 
14

--------------------------------------------------------------------------------

 

become due) which, individually or in the aggregate, are material to the Company
or the Company Subsidiary other than (i) as set forth in ‎Section 5.07(c) of the
Seller's Disclosure Letter; (ii) those liabilities or obligations that are
reflected or reserved against on the Latest Balance Sheet (but only to the
extent so reflected or reserved); and (iii) liabilities or obligations incurred
in the ordinary course of business consistent with past practice since the date
of the Latest Balance Sheet, none of which has had or would have, either
individually or in the aggregate, a Material Adverse Effect.
 
(d)         Except as set forth in Section 5.07(d) of the Seller's Disclosure
Letter, neither the Company nor its Subsidiary has entered into any "off-balance
sheet arrangements" as such term is defined in Item 303(a)(4) of Regulation S-K
promulgated by the Securities and Exchange Commission.
 
(e)         The Company and its Subsidiary have maintained a system of internal
accounting controls sufficient, in terms of Parent and its Subsidiaries taken as
a whole, to provide reasonable assurances with respect to the Company and its
Subsidiary that (i) all transactions are executed in accordance with
management's general or specific authorization, (ii) all transactions are
recorded as necessary to permit the preparation of annual and interim financial
statements in conformity with U.S. GAAP and to maintain proper accountability
for assets, (iii) access to assets is permitted only in accordance with
management's general or specific authorization, and (iv) the recorded
accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any
differences.  There is no significant deficiency or material weakness, measured
in terms of Parent and its Subsidiaries in the design or operation of the
Company's or its Subsidiary's internal control over financial reporting that has
adversely affected or would be reasonably likely to adversely affect the
Company's or its Subsidiary's ability to record, process, summarize and report
financial information in any material respect, and the Seller does not have
Knowledge of any fraud, whether or not material, that involves management or
other employees who have a significant role in the Company's or the Company
Subsidiary's internal control over financial reporting.  The Seller makes no
representation under this Section 5.07(e) as to any period following the
Closing.
 
(f)         The Company has established, maintains and evaluates controls and
procedures with respect to the Company and its Subsidiary that are designed to
ensure that material information relating to the Companies is made known to the
Parent's chief executive officer and its chief financial officer, and such
controls and procedures are, to the Knowledge of the Seller, effective to
perform the functions for which they were established.  The Seller makes no
representation under this Section 5.07(f) as to any period following the
Closing.
 
(g)         Except for letters of credit issued pursuant to the RPA, a schedule
of which is set forth in Section 5.07(g) of the Seller's Disclosure Letter,
there are, as of the date hereof, no outstanding amounts under any Contracts
listed in Section 5.11(c) of the Seller's Disclosure Letter.
 
Section 5.08     Absence of Changes.  Except as set forth in ‎Section 5.08 of
the Seller's Disclosure Letter, since the date of the Latest Balance Sheet and
prior to the date of this Agreement, (a) the Company and its Subsidiary have
conducted their respective businesses in all
 

 
15

--------------------------------------------------------------------------------

 

material respects in the ordinary course of business consistent with past
practice, (b) none of the Seller, the Company or the Company's Subsidiary has
taken, committed to take or permitted to occur any of the events specified in
Section 6.01(a) (other than clauses (iii), (x), (xiii), (xiv) and (xx) thereof),
and (c) there has been no event, occurrence or development which has had or
would reasonably be likely to have a Material Adverse Effect.  Since the date of
the Latest Balance Sheet and prior to the date hereof, the Company has not
made any distributions on the outstanding Membership Interests in the Company,
except as set forth in ‎Section 5.08 of the Seller's Disclosure Letter.  From
January 1, 2008 to the date hereof, the Company and its Subsidiary have not made
or incurred capital expenditures in excess of $1,500,000 in the aggregate or
entered into any binding commitment or contract to make such expenditures.
 
Section 5.09     Title to Assets.
 
(a)         Except as set forth in ‎Section 5.09 of the Seller's Disclosure
Letter, the Company and its Subsidiary own, and have good and valid title to,
all material assets purported to be owned by them, including all material assets
reflected on the Latest Balance Sheet.  Except as set forth in ‎Section 5.09 of
the Seller's Disclosure Letter, all of such assets are owned by the Company or
its Subsidiary free and clear of any Encumbrances other than Permitted
Encumbrances.  The Company and its Subsidiary are the lessees of, and hold valid
leasehold interests in, all material assets purported to have been leased by
them, including all material assets reflected as leased on the Latest Balance
Sheet.  Except as would not be material to the Company and its Subsidiary as a
whole, the assets owned, licensed or leased by any of such Persons constitute
all the assets used in the business of such Persons (including all books,
records, computers and computer programs and data processing systems), are in
good condition (subject to normal wear and tear and immaterial impairments of
value and damage) and are generally suitable for the uses for which they are
used in the operation of the business of such Persons.
 
(b)         For purposes of this Agreement, "Permitted Encumbrances" shall mean
(A) liens or other imperfections of title that would not, individually or in the
aggregate, materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the Seller and
its Subsidiaries, (B) liens and encumbrances for Taxes (as defined in ‎Section
5.12(a)), assessments or other government charges not yet due or which are being
contested in good faith, (C) zoning, building or other similar government
restrictions, (D) easements, covenants, rights of way or other similar
restrictions with respect to real property, (E) pledges or deposits to secure
obligations under workers' compensation laws or similar legislation or to secure
public or statutory obligations, (F) liens, pledges, charges, mortgages,
security interests or encumbrances arising under this Agreement, and (G) liens
pursuant to the facilities referenced in Sections 5.26 or 6.13.
 
Section 5.10     Real Property.  Neither the Company nor its Subsidiary owns any
real property.  ‎Section 5.10 of the Seller's Disclosure Letter contains a list
of all real property leased by or otherwise in the possession of the Company and
its Subsidiary.  The Seller has made available to the Purchaser a true and
complete copy of each lease or permit for the real property described in
‎Section 5.10 of the Seller's Disclosure Letter (the "Leases").  Except as set
forth in ‎Section 5.10 of the Seller's Disclosure Letter, with respect to each
Lease, (i) such Lease is legal, valid, binding and enforceable against the
Company or its Subsidiary, as applicable, except as
 

 
16

--------------------------------------------------------------------------------

 

the enforceability thereof may be limited by bankruptcy, insolvency, moratorium
or other similar laws affecting the enforceability of creditors' rights in
general or by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law); and (ii)
neither the Company nor its Subsidiary or, to the Knowledge of the Seller, any
of the other parties thereto, is in breach or default under the terms of such
Lease, and no event has occurred which with notice or lapse of time would
constitute a breach or default, or permit termination, modification or
acceleration, under such Lease; except, in the case of each of clause (i) and
clause (ii), where such failure to be legal, valid, binding and enforceable, or
such breach or default, would not have a Material Adverse Effect.
 
Section 5.11     Contracts.  ‎Section 5.11 of the Seller's Disclosure Letter
sets forth a list of each Contract that constitutes a Seller Significant
Contract (as defined in this ‎Section 5.11) as of the date of this
Agreement.  Each of the following shall constitute a "Seller Significant
Contract":
 
(a)         each Contract containing any non-compete provision that restricts
the Company or its Subsidiary from engaging or competing in any line of business
or in any geographic area, that contains any standstill or non-solicitation
obligations on the Company that are in effect (or may hereafter come into
effect) or that grants any exclusive arrangements or "most favored nation"
status to any Person;
 
(b)         each Contract relating to the issuance of any equity securities of
the Company or its Subsidiary;
 
(c)         Contracts under which the Company or its Subsidiary has borrowed any
money from, established a line of credit with, or issued any note, bond,
debenture or other evidence of indebtedness to, any Person or any other note,
bond, debenture or other evidence of indebtedness issued to any Person;
 
(d)         Contracts of the Company or its Subsidiary pursuant to which (i) any
Person has directly or indirectly guaranteed indebtedness, liabilities or
obligations of the Company or its Subsidiary or (ii) the Company or its
Subsidiary has directly or indirectly guaranteed indebtedness, liabilities or
obligations of any other Person;
 
(e)          (i) Contracts containing license grants to the Company or its
Subsidiary with respect to any Intellectual Property, other than commercially
available Intellectual Property, material to the business as currently conducted
by the Company and its Subsidiary and (ii) certain Contracts, as specified in
Section 5.11(e) of the Seller's Disclosure Letter, pursuant to which the Company
or its Subsidiary obtain rights to use the following software: Excelergy Hedge
Direct, Excelergy Revenue Manager, nMarket, Endure, Sales Logix, Trax, and
Numara Footprints;
 
(f)         outstanding agreements of guaranty, surety or indemnification,
direct or indirect, or performance bonds or letters of credit issued or posted,
by or on behalf of or obligating, as applicable, the Company or its Subsidiary;
 

 
17

--------------------------------------------------------------------------------

 

(g)         Contracts between the Company or its Subsidiary and any of the
Company's Affiliates;
 
(h)         Contracts intended to benefit from or eliminate the risk of
fluctuations in the price of commodities, other than power purchase or supply
agreements;
 
(i)         (1) each Contract entered into pursuant to the Company's channel
partner program pursuant to which the Company enters into affiliation agreements
with various industry partners, to the extent that such agreements involve
annual payments in excess of $500,000, (2) each Contract entered into by the
Company with one of its top twenty channel partners, as measured by commissions
paid during the 12-month period ended December 31, 2007, and (3) each
arrangement pursuant to which the Company has advanced funds by way of loan to a
channel partner, and Section 5.11(i) of the Seller's Disclosure Letter sets
forth the amount of each advance by way of loan outstanding under each such
Contract and the repayment schedule for each such advance, as of the date
reflected on Section 5.11(i) of the Seller's Disclosure Letter;
 
(j)         each Contract for the purchase of electric power or ancillary
services including all master contracts relating thereto (each, a "Master Supply
Contract");
 
(k)         as of the date of this Agreement, each Contract with the 25 highest
revenue producing customers of the Company based on invoices rendered during the
twelve-month period ending December 31, 2007; and
 
(l)         other than Contracts of the nature addressed by Section 5.11(h), (i)
and (j) or Section 5.16, each Contract involving payments of $500,000 or more
per annum to or by the Company or its Subsidiary.
 
Each Seller Significant Contract is, to the Knowledge of the Seller, valid and
binding upon the other parties thereto and is in full force and effect in all
material respects.  Except as set forth in ‎Section 5.11 of the Seller's
Disclosure Letter, as of the date of this Agreement:  (i) neither the Company
nor its Subsidiary has materially violated or materially breached, or committed
any material default under, any Seller Significant Contract, except as would not
have a Material Adverse Effect; and (ii) to the Knowledge of the Seller, no
other party to any Seller Significant Contract has materially violated or
materially breached, or committed any material default under, any Seller
Significant Contract, except as would not have a Material Adverse Effect.
 
Section 5.12     Taxes.
 
(a)         The Company and its Subsidiary have (or the Seller on behalf of the
Company and its Subsidiary has) timely filed all Tax Returns (as defined in this
Section 5.12(a)) (taking into account any extensions of time within which to
file such Tax Returns) within the time and manner prescribed by law, and all
such Tax Returns were and continue to be complete and accurate in all material
respects.  The Company and its Subsidiary have (or the Seller on behalf of the
Company and its Subsidiary has) paid all Taxes (as defined in this Section
5.12(a)) shown to be due on such Tax Returns or otherwise due within the time
and manner prescribed by law, except Taxes being contested in good faith
by appropriate proceedings and for which
 

 
18

--------------------------------------------------------------------------------

 

adequate reserves have been established in accordance with GAAP on the Company's
Financial Statements as of and for the year ended December 31, 2007 (the "2007
Financial Statements") and which are described on Section 5.12(a) of the
Seller's Disclosure Letter.  The Company and its Subsidiary have (or the Seller
on behalf of the Company and its Subsidiary has) established an adequate reserve
for the payment of all Taxes that are not due and payable or are being contested
in good faith through appropriate proceedings on the 2007 Financial
Statements.  For purposes of this Agreement: (i) "Tax Return" shall mean any
return (including any information return), report, statement, declaration or
other document (including any schedule or attachment thereto, and including any
amendment thereof) required to be filed with any Governmental Body or maintained
pursuant to a Requirement of Law with respect to Taxes (including any such item
filed on a combined, unified, consolidated or group basis); and (ii) "Tax" shall
mean any federal, state, provincial, local, or foreign tax imposed by any
Governmental Body, including any income, franchise, capital gains, gross
receipts, value-added, surtax, estimated, unemployment, excise, ad valorem,
transfer, stamp, sales, use, custom duty, withholding, payroll tax, parking,
employment, severance, occupation, premium, windfall profits, environmental,
capital stock, profits, margin, single business, social security, disability,
real property, personal property, possessory interest, registration, production,
worker's compensation, alternative or add-on minimum, amounts paid under an
agreement with a Governmental Body relating to or in lieu of Taxes, estimated
tax or other tax of any kind whatsoever, including any interest, fines, penalty
or addition thereto, whether disputed or not.
 
(b)         Except as set forth in Section 5.12(b) of the Seller's Disclosure
Letter, there are no material audits, cases, investigations, actions, suits,
examinations or judicial, administrative or other proceedings or litigations
currently pending or in progress or threatened in writing with respect to any
Taxes of or that relate to the Company or its Subsidiary.  Neither the Company
nor its Subsidiary nor the Seller on behalf of the Company or its Subsidiary has
waived any statute of limitations in respect of Taxes or agreed to any extension
of time with respect to a Tax assessment or deficiency.
 
(c)         There are no Tax liens upon any property or assets of the Company or
its Subsidiary, except liens for Taxes not yet delinquent or Taxes being
contested in good faith by appropriate proceedings (as listed on Section 5.12(a)
of the Seller's Disclosure Letter) and for which adequate reserves have been
established in accordance with GAAP on the 2007 Financial Statements.
 
(d)         All Taxes required to be withheld, collected or deposited by or with
respect to the Company or its Subsidiary have been timely withheld, collected or
deposited, as the case may be, and to the extent required by applicable law,
have been paid to the relevant Governmental Body within the time and manner
prescribed by the Requirement of Law, and the Company and its Subsidiary have
(or the Seller with respect to the Company and its Subsidiary has) complied with
all reporting, record keeping and other administrative requirements imposed by a
Requirement of Law with respect thereto.
 
(e)         Neither the Company nor its Subsidiary is responsible for any
material Taxes of any other Person and is not a party to, is not bound by and
has no obligation under any Tax sharing, Tax allocation or Tax indemnity
agreement or similar contract or arrangement,
 

 
19

--------------------------------------------------------------------------------

 

other than any amounts that are due under a Seller Significant Contract to the
extent (i) the primary purpose of such agreement does not relate to Tax matters
or an indemnity, sharing, or allocation of Tax liability and (ii) the liability
for Taxes under any such Significant Contract is not material or such contract
will be terminated as of the Closing Date.
 
(f)         Except as required by law, since December 31, 2006, the Company and
its Subsidiary have not and have not had on their behalf (or the Seller with
respect to the business, property or operations of the Company and its
Subsidiary has not): (A) made or changed any material election concerning any
Taxes, (B) filed any amended Tax Return, (C) settled any material Tax claim or
assessment, (D) received or filed a request for a ruling relating to Taxes
issued by a Governmental Authority or entered into any agreement with a
Governmental Authority relating to Taxes, or (E) surrendered any right to claim
a refund of any Taxes, to the extent that any such action could affect the Taxes
of the Purchasers, Purchaser's Affiliates or the Company or its Subsidiary for
any period after the Closing Date.
 
(g)         Each of the Company and its Subsidiary is currently and has at all
times since formation been treated as an entity that is disregarded as a
separate entity from its member pursuant to Treasury Regulation Section
301.7701-3.
 
(h)         The Company and its Subsidiary have not and the Seller with respect
to the Company and its Subsidiary has not participated, within the meaning of
Treasury Regulation Section 1.6011-4(c), or been a "material advisor" or
"promoter" (as those terms are or have been defined in Sections 6111 and 6112 of
the Code) in: (i) any "reportable transaction" within the meaning of Sections
6011, 6662A, and 6707A of the Code; (ii) any "confidential corporate tax
shelter" within the meaning of Section 6111 of the Code; or (iii) any
"potentially abusive tax shelter" within the meaning of Section 6112 of the
Code.
 
(i)         None of the Company, its Subsidiary, and the Seller with respect to
the Company has (i) entered into any closing agreements, or other contracts or
agreements relating to Taxes with a Governmental Body, (ii) granted any Person a
power of attorney with respect to Tax matters, or (iii) has received a ruling or
similar legal determination from a Governmental Body with respect to Taxes, in
each case, that will be binding on the Company, its Subsidiary or the Purchaser
after the Closing Date.
 
(j)         Section 5.12(j) of the Seller's Disclosure Letter lists all of the
jurisdictions in which the Company, its Subsidiary (or the Seller with respect
to the Company) is required to pay Taxes.
 
Section 5.13     No Violation, Litigation or Regulatory Action.  Except as set
forth in ‎Section 5.13 of the Seller's Disclosure Letter, each of the Company
and its Subsidiary (a) is in compliance in all material respects with all
applicable Requirements of Law; and (b) is in compliance in all material
respects with all rules, regulations and policies relating to consumer
protection or the products and services sold by the Company to its small
commercial customers and is in compliance in all material respects with all
requirements relating to notices or disclaimers thereunder.  Except as set forth
in ‎Section 5.13 of the Seller's Disclosure Letter, since January 1, 2005,
neither the Company nor its Subsidiary has received any notice from or been
 

 
20

--------------------------------------------------------------------------------

 

charged by any Governmental Body or other Person, regarding any violation of, or
failure to comply with, any material Requirements of Law or threatening or
intending to take action that would be materially adverse to the Company.
 
Section 5.14     Legal Proceedings; Orders.  Except as set forth in ‎Section
5.14 of the Seller's Disclosure Letter, (i) there are no pending Legal
Proceedings to which the Company or its Subsidiary is a party, or (ii) to the
Knowledge of the Seller, no Governmental Body or other Person has threatened to
commence any Legal Proceeding or investigations or reviews to which the Company
or its Subsidiary is a party or was so threatened to become a party, in each
case, that would have a Material Adverse Effect.  Except as disclosed on Section
5.14 of the Seller's Disclosure Letter, there is no order, writ, injunction,
judgment or decree to which the Company or its Subsidiary, or any of the
material assets owned or used by any of such Persons, is subject, other than
orders that apply generally to participants in the industry in which the Company
participates.
 
Section 5.15     Labor Matters.  Except as set forth in ‎Section 5.15 of the
Seller's Disclosure Letter, (a) neither the Company nor its Subsidiary is party
to any collective bargaining agreements and (b) (i) there is no labor strike,
slowdown, work stoppage or lockout actually pending or, to the Knowledge of the
Seller, threatened with respect to the employees of the Company and (ii) the
Company has not received written notice that any representation petition
pertaining to any employee of the Company has been filed with the National Labor
Relations Board.
 
Section 5.16     Employee Matters.
 
(a)         ‎"Company Benefit Plan" shall mean each "employee benefit plan" as
defined in Section 3(3) of ERISA, whether written or unwritten, regardless of
whether such plan is subject to ERISA, and any other deferred compensation,
bonus or other incentive compensation, stock purchase, stock option or other
equity compensation plan, policy, program, practice, understanding or
arrangement maintained, sponsored or contributed to by the Company or the
Parent, for the benefit of current or former employees, officers or independent
contractors of the Company or its Subsidiary, and each employment, retention,
change in control, severance or termination pay agreement to which the Company
or its Subsidiary is a party.  Section 5.16(a) of the Seller's Disclosure Letter
sets forth a true and complete list of each material Company Benefit Plan.  For
purposes of this Agreement, "ERISA" shall mean the Employee Retirement Income
Security Act of 1974 and any successor statute of similar import, together with
the regulations thereunder, in each case as in effect from time to time.
 
(b)         Neither the Company nor its Subsidiary sponsors, maintains or
contributes to (i) any "employee pension benefit plan" (as defined in Section
3(2) of ERISA) that is subject to Title IV of ERISA or Section 412 of the U.S.
Internal Revenue Code of 1986, as amended and the regulations promulgated
thereunder (the "Code") or (ii) any "multiemployer plan" as defined in Section
3(37) of ERISA.
 
(c)         Each Company Benefit Plan that is not a multiemployer plan and which
is intended to be "qualified" within the meaning of section 401(a) of the Code
has received a letter
 

 
21

--------------------------------------------------------------------------------

 

from the Internal Revenue Service that it is so qualified and that the trusts
maintained thereunder are exempt from taxation under section 501(a) of the Code
and to the Knowledge of the Seller no condition exists that would reasonably be
expected to adversely affect such qualifications.
 
(d)         Except as set forth in Section 5.16(d) of the Seller's Disclosure
Letter, no Company Benefit Plan that is not a multiemployer plan provides
medical, surgical, hospitalization, death or similar benefits (whether or not
insured) for employees or former employees of the Company or its Subsidiary for
periods extending beyond their retirement or other termination of service, other
than (i) coverage mandated by applicable Requirements of Law, (ii) death
benefits under any "pension plan," or (iii) benefits the full cost of which is
borne by the current or former employee (or such employee's beneficiary).
 
(e)         There are no pending, threatened or anticipated claims by or on
behalf of any Company Benefit Plan that is not a multiemployer plan, by any
employee or beneficiary covered under any such Company Benefit Plan, or
otherwise involving any such Company Benefit Plan (other than routine claims for
benefits).
 
(f)         Except as disclosed in ‎Section 5.16(f) of the Seller's Disclosure
Letter, neither the execution of this Agreement nor the consummation of the
transactions contemplated by this Agreement will, either alone or in combination
with another event, (i) entitle any current or former employee or officer of the
Company or its Subsidiary to severance pay, unemployment compensation or any
other payment, except as expressly provided in this Agreement, or (ii)
accelerate the time of payment, vesting or funding, or increase the amount of
compensation due any such employee or officer under any Company Benefit Plan or
otherwise.  Except as disclosed in Section 5.16(f) of the Seller's Disclosure
Letter, no payment that is owed or may become due to any current or former
employee in connection with the transactions contemplated hereby will be
non-deductible to the Company or subject to tax under Section 280G or Section
4999 of the Code.
 
(g)         All contributions or other amounts which the Company was required to
make to the Company Benefit Plans on or prior to the Closing Date have been paid
and all contributions or other amounts which the Company was required to accrue
on or prior to the Closing Date have been accrued on the financial books and
records of the Company in accordance with GAAP.
 
(h)         All of the Company Benefit Plans that are not multiemployer plans
have been administered in all material respects in compliance with their terms
and applicable Requirements of Law.
 
Section 5.17     Intellectual Property.
 
(a)         To the Knowledge of the Seller, the Company or its Subsidiary owns
or has the right to use all Intellectual Property (as defined in this 0) used in
the Business as currently conducted by the Company and its Subsidiary.  For
purposes of this Agreement, "Intellectual Property" shall mean all:  (i)
copyrightable works of authorship and copyrights, including, without limitation,
software programs (whether in source code, object code or human
 

 
22

--------------------------------------------------------------------------------

 

readable form) and related documentation and registrations and applications for
any of the foregoing; (ii) inventions and discoveries, whether or not
patentable, patents, patent applications and industrial designs, including,
without limitation, any provisionals, divisionals, continuations,
continuations-in-part, renewals, reissues, extensions and reexaminations for any
of the foregoing, as applicable; (iii) trademarks, service marks, trade names,
Internet domain names and other similar designations of source or origin,
together with the goodwill of the business symbolized by any of the foregoing
and registrations and applications relating to any of the foregoing; and (iv)
trade secrets and other confidential ideas, know-how, concepts, methods,
processes, formulae, data, customer lists, mailing lists, business plans or
other proprietary information that gives a competitive advantage.  To the
Knowledge of Seller, all material Intellectual Property licensed by or on behalf
of the Company or its Subsidiary is being used by or on behalf of the Company or
its Subsidiary in material compliance with the applicable license agreement.
 
(b)         To the Knowledge of the Seller, with respect to any Intellectual
Property owned by the Company or its Subsidiary ("Owned Intellectual Property"),
all such Intellectual Property is owned exclusively by either the Company or its
Subsidiary free and clear of any Encumbrances other than Permitted
Encumbrances.  Section 5.17(b) of the Seller's Disclosure Letter sets forth all
of the Company's and its Subsidiary's registrations or applications for
registration for any material Owned Intellectual Property (as defined in this
Section 5.17(b)) with any Governmental Body or domain name registrar.  Except as
indicated on Section 5.17(b) of the Seller's Disclosure Letter as being
abandoned, each such registration is, to the Knowledge of the Seller, valid and
in full force and each such application is, in good standing.
 
(c)         There is no pending or, to the Knowledge of the Seller, threatened
claim against the Company or its Subsidiary (i) alleging that the conduct of the
Business by the Company or its Subsidiary, in any material respect, infringes
upon, misappropriates or dilutes the Intellectual Property rights of any Person,
or (ii) challenging the Company's or its Subsidiary's ownership or use of, or
the validity, enforceability or registrability of, any Owned Intellectual
Property that is material to the conduct of the Business.  To the Knowledge of
the Seller, there are no judgments or settlements, currently in effect against
the Company or its Subsidiary with respect to Intellectual Property, that
materially adversely impact the Company's or its Subsidiary's ability to conduct
the Business as currently conducted by the Company and its Subsidiary.
 
(d)         Except as indicated on Section 5.17(d) of the Seller's Disclosure
Letter, (i) neither the Company nor its Subsidiary has brought or threatened to
bring, within the two year period prior to the date hereof, a claim against any
Person alleging infringement, misappropriation or dilution of any material Owned
Intellectual Property and (ii) to the Knowledge of the Seller, no Person is
currently infringing, misappropriating or diluting any material Owned
Intellectual Property.
 
(e)           The Company and its Subsidiary use commercially reasonable efforts
to protect the security and confidentiality of electronic transactions executed
through their computer systems, of their material computer systems and their
material confidential information and proprietary data.  To the extent that the
Company or its Subsidiary has established security and privacy policies, the
Company and its Subsidiary are in material compliance with their
 

 
23

--------------------------------------------------------------------------------

 

respective policies.  Neither the Company nor its Subsidiary has (i) to the
Knowledge of the Seller, suffered a material security breach with respect to
their data or systems, and (ii) notified or, to the Knowledge of the Seller,
been required by law to notify consumers or employees of any material
information security breach related to the personally identifiable information
of such consumers or employees, in each of 5.17(e)(i) and (ii) within the
twenty-four month period prior to the date hereof.
 
(f)         To the Knowledge of the Seller, the Company will, immediately
following the Closing, own or have the right to use all material Intellectual
Property which the Company owns or has the right to use immediately prior to the
Closing.
 
Section 5.18     Environmental Matters.  Except for matters which would not have
a Material Adverse Effect and except as set forth in ‎Section 5.18 of the
Seller's Disclosure Letter:  (a) the Company and its Subsidiary are in
compliance with all applicable Environmental Laws (as defined in this ‎Section
5.18), (b) the Company and its Subsidiary have not received any written
communication, from a governmental authority, the Company or its Subsidiary or
otherwise, that alleges non-compliance with Environmental Laws, (c) there is no
Environmental Claim (as defined in this ‎Section 5.18) pending or, to the
Seller's Knowledge, threatened against the Company or its Subsidiary, and (d)
the Company and its Subsidiary have not assumed by contract or, to the Seller's
Knowledge, by operation of law any obligation or liability arising under
Environmental Laws.  For purposes of this Agreement, (i) "Environmental Laws"
shall mean all federal, interstate, state, provincial, local and foreign laws
and regulations relating to pollution or protection of human health or the
environment, including laws and regulations relating to emissions, discharges,
releases or threatened releases, treatment, storage, disposal, or transport of
Materials of Environmental Concern (as defined in this ‎Section 5.18);
(ii)  "Environmental Claim" shall mean any claim, action, cause of action, or
written notice by any Person alleging potential liability arising out of, based
on or resulting from (A) the presence, or release into the environment, of any
Material of Environmental Concern at any location or (B) circumstances forming
the basis of any violation, or alleged violation, of any Environmental Law; and
(iii) "Materials of Environmental Concern" means all substances defined as
Hazardous Substances, Oils, Pollutants or Contaminants in the National Oil and
Hazardous Substances Pollution Contingency Plan, 40 C.F.R. § 300.5, toxic mold,
asbestos, asbestos containing materials, radon, polychlorinated biphenyls, urea
formaldehyde, radioactive materials, lead or any other substance which is
prohibited, limited or  regulated as hazardous or a pollutant or contaminant
under any Environmental Law.
 
Section 5.19     Brokers.  No broker, finder or investment banker (other than
Merrill Lynch & Co., Inc., all fees of which shall be paid by the Seller in
connection with the transactions contemplated hereby) is entitled to any
brokerage, finder's or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Company or its Subsidiary.
 
Section 5.20     Insurance Coverage.  Except as set forth in ‎Section 5.20 of
the Seller's Disclosure Letter, the insurance policies maintained by or for the
benefit of the Company or its Subsidiary provide insurance in such amounts and
against such risks as the management of the Seller reasonably has determined to
be prudent in accordance with industry practices and as
 

 
24

--------------------------------------------------------------------------------

 

is required by Requirements of Law.  Except as would not have a Material Adverse
Effect, (i) all such insurance policies are in full force and effect and (ii)
neither the Company nor its Subsidiary is in default with respect to its
obligations under any of such insurance policies.
 
Section 5.21     Governmental Authorizations.
 
(a)         Each of the Company and its Subsidiary is in compliance in all
material respects with all Requirements of Law.
 
(b)          The Company has all required licenses and certifications from
public utility commissions and has registered and is in good standing with all
Regional Transmission Organizations and Independent System Operators with which
is it required to register.  The Company and its Subsidiary have all
Governmental Authorizations that are material and necessary to the conduct of
the business of such Persons as presently conducted, and each such Governmental
Authorization is in full force and effect.  None of the Seller, the Company or
the Company's Subsidiary has received any communication as of the date hereof
from any Governmental Body threatening to revoke any such Governmental
Authorization.  All applications, reports, notices and other documents required
to be filed by the Company or its Subsidiary with any Governmental Body have
been timely filed and are complete and correct in all material respects as filed
or as amended prior to the date hereof.
 
Section 5.22     Customers.
 
(a)         Section 5.22(a) of the Seller's Disclosure Letter sets forth a list,
as of the date set forth in such schedule, of the 100 highest revenue producing
customers of the Company based on invoices rendered during the twelve-month
period ended December 31, 2007.  A copy of each such agreement (as amended) with
each of the 25 highest revenue producing customers listed in Section 5.22(a) of
the Seller's Disclosure Letter has been made available to the Purchaser.  To the
Knowledge of Seller or the Company, none of the 25 highest revenue producing
customers listed on Section 5.22(a) of the Seller's Disclosure Letter within the
last twelve months of the date hereof has threatened to cancel or otherwise
terminate the relationship of such Person with the Company other than in the
ordinary course of negotiation.
 
Section 5.23     Risk Management Policy.  Attached as Section 5.23(i) to the
Seller's Disclosure Letter is a true and correct copy of the Company's Risk
Management Policy dated February 2008, including the Counterparty Credit Policy
attached thereto (collectively, the "Risk Management Policy").  The Company is
in compliance in all material respects with its Risk Management Policy.  The
Company is within the risk parameters that are set forth in the Risk Management
Policy, as such policy was in effect at the date of entry into any such
transaction, including the exceptions allowed for in the Risk Management Policy
in the ordinary course.  Attached as Section 5.23(ii) to the Seller's Disclosure
Letter is a true and correct copy of the Exposure Management Committee Report
(dated March 20, 2008).  Set forth in such Exposure Management Committee Report
are all of the exceptions to the Company's Risk Management Policy granted or
made during the period covered by such report.
 
Section 5.24     Due Diligence Data.
 

 
25

--------------------------------------------------------------------------------

 

(a)         The documents attached to Section 5.24(a) of the Seller's Disclosure
Letter providing data relating to the Company accurately reflected, as of the
date of its preparation, in all material respects, to the extent it reflected
historical data, the terms and data of the applicable underlying documents or
facts.
 
(b)         Section 5.24(b)(i) of the Seller's Disclosure Letter sets forth, in
connection with the channel partners identified on such schedule to whom the
Company has advanced payments by way of loan, the amounts that the Company
presently expects to pay in commissions to such channel partners based on
existing contractual commitments of customers originated by each such channel
partner. Section 5.24(b)(ii) of the Seller's Disclosure Letter sets forth, as of
the date reflected on Section 5.24(b)(ii) of the Seller's Disclosure Letter, any
amounts advanced to channel partners by way of prepayment of commissions.
 
(c)         With respect to the Company's variable priced products, the volume
weighted average unit margin of products in backlog, net of commission as of
December 31, 2007, is set forth in Section 5.24(c) of the Seller's Disclosure
Letter.
 
Section 5.25     Power Purchase Contracts.  The terms of each Contract for the
purchase of electric power or ancillary services and each transaction under each
Master Supply Contract has been accurately recorded in the Company's systems and
records in all material respects.
 
Section 5.26     Receivables Facility.  At or prior to the Closing, the Company
(together with its Subsidiary, as applicable) is entitled to terminate the
Receivables Purchase Agreement, dated as of October 3, 2007 by and among the
Company's Subsidiary, as Seller, and the Company, as Initial Servicer, and the
Conduit Purchasers party thereto and the Financial Institutions from time to
time party thereto, as LC Participants, and PNC Bank, National Association, as
Administrator and as LC Bank (the "RPA") and the other Transaction Documents (as
such term is defined in the RPA) upon 30 days notice.  As of the date hereof,
there is no "capital" (as such term is defined in the RPA) outstanding under the
RPA.
 
Section 5.27     No Other Representations or Warranties.  Except for the
representations and warranties contained in this Article V, as supplemented by
the Seller's Disclosure Letter, neither the Seller nor any other Person acting
on behalf of the Seller makes any representation or warranty, express or
implied, regarding the Company or its Subsidiary.  In entering into this
Agreement and acquiring the Membership Interests, the Company or its Subsidiary
from the Seller, the Purchaser expressly acknowledges and agrees that it is not
relying on any statement, representation or warranty, including, but not limited
to, those which may be contained in any confidential information memorandum or
similar materials containing information regarding the Seller, the Company or
the Company's Subsidiary or any of their businesses or in any material provided
to the Purchaser during the course of its due diligence investigation of the
Seller, the Company or the Company's Subsidiary, other than those
representations and warranties expressly set forth in this Agreement, as
supplemented by the Seller's Disclosure Letter.
 

 
26

--------------------------------------------------------------------------------

 



ARTICLE VI
COVENANTS
 
Section 6.01     Conduct of Business.
 
(a)         From the date hereof until the Closing (the "Pre-Closing Period"),
except as required to effectuate the transactions contemplated by this Agreement
or with the consent of the Purchaser (which consent shall not be unreasonably
withheld), the Seller shall cause the Company and its Subsidiary to operate
their businesses in the ordinary course of business in accordance with past
practices, and the Seller shall use commercially reasonable efforts to preserve
substantially intact the business organization of the Company and its
Subsidiary, to keep available the services of their current officers and
employees and to maintain their existing relationships and goodwill with
customers, suppliers, contractors, distributors, creditors, licensors,
licensees, lessors, lessees, employees and others having business dealings with
them to the end that their goodwill and ongoing businesses shall not be impaired
in any material respect at the Closing.  Additionally, during the Pre-Closing
Period, the Seller shall cause the Company and its Subsidiary to not, except (i)
as set forth on ‎Section 6.01(a) of the Seller's Disclosure Letter or (ii) as
required to effectuate the transactions contemplated by this Agreement, do any
of the following, to the extent applicable, without the prior consent of the
Purchaser (which consent shall not be unreasonably withheld, conditioned or
delayed):
 
(i)             grant to any employee any increase in compensation or benefits,
except (A) for payment and establishment of bonuses and normal salary increases
and payment of any performance-based incentives upon achievement of performance
goals as in effect immediately prior to the date of this Agreement, (B) as may
be required under Company Benefit Plans or Contracts in effect as of the date
hereof or (C) as may be required by Requirements of Law;
 
(ii)             enter into or amend any employment, severance or similar
agreement or adopt any new or amend any existing Company Benefit Plan, except as
may be required by Requirements of Law or in connection with the hiring or
promotion of any employee whose annual base salary does not exceed $100,000;
 
(iii)             hire any new officer or any employee whose annual base salary
exceeds $100,000 unless such officer or employee is a replacement for an
existing officer or employee or terminate any officer of the Company or its
Subsidiary, unless such termination shall be for cause;
 
(iv)            make any material change in any method of accounting or
accounting practice or policy other than in accordance with GAAP with respect to
the Company or its Subsidiary;
 
(v)            change any credit practices or collection policies;
 

 
27

--------------------------------------------------------------------------------

 

(vi)           amend its organizational documents, including any operating
agreement, or alter through merger, liquidation, reorganization, restructuring
or in any other fashion the corporate structure or ownership of the Company or
its Subsidiary;
 
(vii)           purchase, redeem or otherwise acquire any of their Membership
Interests, or any rights, warrants or options to acquire any Membership
Interests, or make any distributions on the outstanding Membership Interests in
the Company, whether payable in cash, Membership Interests, property or
otherwise, other than for distributions to cover Taxes incurred by or with
respect to income of the Company and its Subsidiary for the period commencing
January 1, 2008, through the Closing Date, consistent with past practice (but
only to the extent such payments would be included in the calculation of Closing
Working Capital);
 
(viii)          authorize for issuance, issue, deliver, sell or agree to commit
to issue, sell or deliver (whether through the issuance or granting of options,
warrants, commitments, subscriptions, rights to purchase or otherwise), pledge
or otherwise encumber any of their Membership Interests, any other voting
securities or any securities convertible into, or any rights, warrants or
options to acquire any such Membership Interests, voting securities or
convertible securities or any other securities or any equity equivalents;
 
(ix)           acquire any capital stock or other equity interests of any
business or any corporation, partnership, limited liability company,
unincorporated organization, trust, joint venture, association or other business
organization or division thereof, or acquire all or a substantial portion of the
assets, of any such entity;
 
(x)             make or incur any capital expenditures in excess of $500,000
individually or $1,000,000 in the aggregate, or, in either case, enter into any
binding commitment or contract to make such expenditures;
 
(xi)            waive or release any material right or claim, or settle or
compromise any pending or threatened suit, action or claim relating to this
Agreement and the transactions contemplated hereby;
 
(xii)           except for intercompany payments in the ordinary course of
business made on or prior to the Financial Closing Date, pay, loan or advance
any amount to, or sell, transfer or lease any of their assets to, or enter into
any agreement or arrangement with the Seller or any of its Affiliates (other
than the Company and its Subsidiary);
 

 
28

--------------------------------------------------------------------------------

 

(xiii)           enter into or amend, modify, supplement, terminate, assign or
waive any Seller Significant Contract or any Contract under which funds have
been or would be advanced by the Company by way of a prepayment of commissions,
or enter into any agreement that, if existing on the date of this Agreement,
would be a Seller Significant Contract, except as required by Requirements of
Law; provided that this clause (xiii) shall not (A) apply to Contracts of the
type contemplated by Sections 5.11(d)(i), (f), (h) and (k) (but only to the
extent that they relate to additional forward purchases by existing portfolio
customers in the ordinary course of business consistent with past practice); or
(B) prohibit the Company from entering into any Contract of the type
contemplated by Section 5.11(i) so long as no monetary advances or prepaid fees
are paid to the counterparty in connection therewith;
 
(xiv)          modify, amend, terminate or permit the lapse of, in any material
manner, any lease of, operating agreement or other agreement relating to any
real property material to the business of the Company and its Subsidiary (except
for the lapse or termination of any lease or agreement in accordance with its
terms in effect as of the date hereof);
 
(xv)           permit any of their assets to become subjected to any
Encumbrance, other than Permitted Encumbrances, those Encumbrances disclosed in
‎Section 5.09 of the Seller's Disclosure Letter, or those Encumbrances existing
prior to the date of this Agreement that is removed at or prior to Closing or
except as required by Requirements of Law;
 
(xvi)          sell, lease, license, mortgage or otherwise dispose of any of
their properties or assets which are material, individually or in the aggregate,
to the Company and its Subsidiary taken as a whole;
 
(xvii)         (A) incur or assume any liabilities, obligations or indebtedness
for borrowed money or guarantee any such liabilities, obligations or
indebtedness that would otherwise remain outstanding following the Closing;
provided that the Company or its Subsidiary may incur, assume or guarantee any
long-term indebtedness for the purchase of fixed assets in an amount not in
excess of $100,000, or (B) make any loans, advances or capital contributions to,
or investments in, any other Person, other than to the Company or its
Subsidiary;
 
(xviii)        fail to comply, in any material respect, with the Risk Management
Policy;
 
(xix)          (A) make or rescind any express or deemed election relating to
Taxes other than as mandated by law, (B) make a request for a Tax ruling, enter
into any agreement with a Governmental Body with respect to Tax matters or
provide a power of attorney regarding Tax matters, (C) settle or
 

 
29

--------------------------------------------------------------------------------

 

compromise any Tax claim, controversy, audit, litigation, proceeding, case,
suit, or other controversy relating to Taxes, to the extent the amount of such
settlement is equal to or greater than $100,000, (D) file any amendments to any
previously filed Tax Returns, or (E) except as mandated by law, change any of
its methods of reporting income or deductions for Tax purposes from those
employed in the preparation of the most recently filed Tax Return that has been
previously delivered to the Purchaser on which such item of income or deduction
was previously reported, in each case, to the extent the actions described in
clauses (A) – (E) above could adversely affect the Company or the Purchaser (or
any Affiliates thereof) in any material respect after the Closing Date;
 
(xx)           take any action that would result in the issuance of, or increase
in the amount outstanding under, any Letters of Credit (defined in Section
6.11(a)) or Guarantees (defined in Section 6.11(b)), in an aggregate amount in
excess of $1,000,000 other than in the ordinary course of business; or
 
(xxi)          commit or agree in writing or otherwise to do any act restricted
by this Section 6.01(a).
 
(b)         Other than the right to consent or withhold consent with respect to
the foregoing matters, nothing contained herein shall give the Purchaser any
right to manage, control, direct or be involved in the management of the
Company, its Subsidiary or their business operations prior to the Closing.
 
(c)         During the Pre-Closing Period, (A) each of the Seller and the
Purchaser shall promptly notify the other in writing after learning of any
event, condition, fact or circumstance that would make the timely satisfaction
of any of the conditions set forth in Article VII impossible or unlikely; and
(B) the Seller shall promptly notify the Purchaser in writing after learning of
any event, condition, fact or circumstance that would cause any of the
representations and warranties in Article V to be inaccurate or would have a
Material Adverse Effect.  Without limiting the generality of the foregoing, each
of the Seller and the Purchaser shall promptly advise the other in writing of
any material Legal Proceeding or material claim threatened in writing, commenced
or asserted against or with respect to any of the Company, the Company's
Subsidiary, the Purchaser or the transactions contemplated herein.  No
notification given to the Purchaser or the Seller pursuant to this ‎Section
6.01(c) shall limit or otherwise affect any of the representations, warranties,
covenants or obligations of the Seller or the Purchaser, respectively, contained
in this Agreement.
 
Section 6.02     Access and Investigation.  During the Pre-Closing Period,
subject to applicable confidentiality protections and consistent with
Requirements of Law, the Seller shall (and shall cause the Company and its
Subsidiary to):  (a) provide the Purchaser and the Purchaser's representatives
with reasonable access during normal business hours, upon reasonable notice to
the General Counsel of the Seller (which, unless contrary notice is provided to
the Purchaser, shall be deemed to be the General Counsel of Parent), to the
Company's and its
 

 
30

--------------------------------------------------------------------------------

 

Subsidiary's assets and to all existing books, records, Tax Returns, work papers
and other documents and information relating to the Company and its Subsidiary,
whether held by the Company, its Subsidiary, the Seller or the Parent; and (b)
provide or make available to the Purchaser and the Purchaser's representatives
such copies of the existing books, records, Tax Returns, work papers and other
documents and information relating to the Company and its Subsidiary, whether
held by the Company, its Subsidiary, the Seller or the Parent, as the Purchaser
may reasonably request.  In addition, during the Pre-Closing Period, subject to
applicable confidentiality protections and consistent with Requirements of Law,
the Seller shall (and shall cause the Company and its Subsidiary to) assist
Purchaser in gaining a greater understanding of its operations to facilitate a
transition to integrated management with the Purchaser's operations post
Closing, including by providing (w) ongoing updates with respect to the
Company's commodity positions from and after January 1, 2008 as a result of
putting in place incremental retail and wholesale Contracts; (x) reasonable
access to the Company's supply personnel, operational data and pricing models;
(y) risk reports, prepared on a daily and monthly basis, showing the Company's
net open position and daily profit and loss change; and (z) monthly financial
statements prepared on a basis consistent with the Company's historical
practices.  Without limiting the generality of any of the foregoing, during the
Pre-Closing Period and subject to applicable confidentiality protections and
consistent with Requirements of Law, the Seller and the Purchaser shall promptly
provide the other party with copies of any notice, report or other document
filed with or sent to any Governmental Body on behalf of the Seller or the
Purchaser, as applicable, in connection with the transactions contemplated
herein.  The foregoing shall not require the Seller to permit any inspection, or
to disclose any information, that could reasonably be expected to result in (i)
the disclosure of any trade secrets of third parties or the violation of any
obligations of the Seller, the Company or the Company's Subsidiary with respect
to confidentiality if the Seller shall have used reasonable efforts to obtain
the consent of such third party to such inspection or disclosure; (ii) the
waiver of any applicable attorney-client or work product privilege so long as
the Seller has taken reasonable steps to permit inspection of or to disclose
information described in this clause (ii) on a basis that does not compromise
the Seller's, the Company's or the Company's Subsidiary's privilege with respect
thereto; or (iii) the violation of any applicable Requirements of Law.  The
parties shall seek in good faith appropriate substitute disclosure arrangements
under circumstances in which the immediately preceding sentence applies.  No
investigation by the Purchaser shall limit or otherwise affect any of the
representations, warranties, covenants or obligations of the Seller contained in
this Agreement.
 
Section 6.03     No Solicitation.  None of the Seller, the Company or the
Company's Subsidiary will, and each will ensure that its respective
representatives do not, directly or indirectly, solicit, initiate, encourage
(including by way of furnishing information or assistance) or take any other
action to facilitate, any submission of inquiries, proposals or offers from any
Person (other than the Purchaser or its representatives) relating to, and will
not participate in (other than with the Purchaser or its representatives) any
negotiations regarding, or furnish to any Person (other than the Purchaser or
its representatives) any information with respect to, or otherwise cooperate in
any way with, or assist or participate in, facilitate or encourage, any effort
or attempt with respect to any sale, disposition, lease or other transfer,
directly or indirectly, of the Company or its Subsidiary (except (i) for the
transactions contemplated by this Agreement and (ii) with respect to routine
sales of assets in the ordinary
 

 
31

--------------------------------------------------------------------------------

 

course of business consistent with past practice) (an "Acquisition
Transaction").  If any such inquiries, proposals or offers for an Acquisition
Transaction are received by the Seller, the Seller shall promptly inform the
Purchaser in writing of all relevant details with respect to the foregoing.
 
Section 6.04     Confidentiality; Disclosure.
 
(a)         The parties hereto acknowledge that the Purchaser and the Parent
have previously entered into a confidentiality agreement, dated as of November
30, 2007, as amended (the "Confidentiality Agreement"), which shall continue in
full force and effect in accordance with its terms.
 
(b)         After the date hereof, neither the Seller, the Parent nor the
Company shall, and, until Closing, the Seller shall not permit the Company nor
its Subsidiary to terminate, amend, modify or waive any provision of any
confidentiality or standstill agreement in respect of the Company and its
Subsidiary to which it is a party.  After the date hereof, the Parent and the
Company, jointly and severally, shall enforce to the fullest extent permitted
under applicable law, the provisions of any such agreement, including without
limitation, by taking reasonable steps to enforce specifically the terms and
provisions thereof in any court having jurisdiction.  Immediately following the
date of execution of this Agreement, the Parent shall request that any Person in
receipt of confidential information shall either (i) promptly redeliver to the
Parent all such confidential information (including but not limited to written
and computer files) and any other material containing or reflecting, or
generated from, any information in such confidential information (whether
prepared by such Person, its representatives or otherwise) or (ii) destroy all
such confidential information (including but not limited to written and computer
files) and any other material containing or reflecting, or generated from, any
information in such confidential information (whether prepared by such Person,
its representatives or otherwise) and certify in writing to the Parent by an
authorized officer of such Person supervising such destruction as to such
destruction, in each case, to the extent provided for in the confidentiality or
standstill agreement.
 
Section 6.05     Expenses.  All fees and expenses incurred in connection with
this Agreement and the transactions contemplated herein shall be paid (or caused
to be paid) by the party incurring such expenses, whether or not such
transactions are consummated.
 
Section 6.06     Regulatory Approvals and Related Matters.
 
(a)         In addition to and without limitation on the other provisions of
this ‎Section 6.06, each party shall use reasonable best efforts to prepare and
file, as promptly as practicable after the date of this Agreement, all necessary
notices, reports and other documents required to be filed by such party with any
Governmental Body with respect to the transactions contemplated herein.  Without
limiting the generality of the foregoing, the parties shall, as promptly as
practicable after the date of this Agreement:
 
(i)           prepare and file the notifications required under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the "HSR
Act"),
 

 
32

--------------------------------------------------------------------------------

 

and any other Antitrust Laws (as defined in this ‎Section 6.06(a)).  The parties
shall use reasonable best efforts to respond as promptly as practicable to:  (i)
any inquiries or requests (including any "second request" for information)
received from the Federal Trade Commission or the U.S. Department of Justice
("FTC/DOJ"), or any other Governmental Body for additional information or
documentation; and (ii) any inquiries or requests received from any state
attorney general or other Governmental Body in connection with antitrust or
related matters.  For purposes of this Agreement, "Antitrust Law" shall mean the
HSR Act and any other Requirements of Law that are designed to prohibit,
restrict or regulate actions having the purpose or effect of monopolization or
restraint of trade;
 
(ii)            prepare and file an application for the approval by the Federal
Energy Regulatory Commission under Section 203 of the Federal Power Act (the
"FERC Approval");
 
(iii)            prepare and file a joint voluntary notice in respect of the
transactions contemplated hereby under Exon-Florio; and
 
(iv)            prepare and file applications for all other regulatory approvals
listed on ‎Section 6.06(a) of the Seller's Disclosure Letter.
 
(b)         The parties each shall promptly supply each other with any
information that may be required in order to effectuate any filings or
applications pursuant to ‎Section 6.06(a).  Except where prohibited by
applicable Requirements of Law, and subject to the Confidentiality Agreement,
each party shall consult with the other parties prior to taking a position with
respect to any such filing, shall permit the other to review and discuss in
advance, and consider in good faith the views of the other in connection with,
any analyses, appearances, presentations, memoranda, briefs, white papers,
arguments, opinions and proposals before making or submitting any of the
foregoing to any Governmental Body by or on behalf of any party hereto in
connection with any investigations or proceedings in connection with this
Agreement or the transactions contemplated herein, coordinate with the other
parties in preparing and exchanging such information and promptly provide the
other parties (and their counsel) with copies of all filings, presentations or
submissions (and a summary of any oral presentations) made by such party with
any Governmental Body in connection with this Agreement or the transactions
contemplated herein; provided that with respect to any such filing, presentation
or submission, each party need not supply the other parties (or their counsel)
with copies (or, in case of oral presentations, a summary) to the extent that
any Requirements of Law applicable to such party requires such party or its
Affiliates to restrict or prohibit access to any such properties or information
or to the extent required by any existing confidentiality or non-disclosure
agreement.  None of the parties shall independently participate in any meeting,
or engage in any substantive conversation, with any Governmental Body in respect
of any such filings, investigation or other inquiry without previously informing
each other party of the meeting and, to the extent permitted by such
Governmental Body, the opportunity to attend and/or participate.
 

 
33

--------------------------------------------------------------------------------

 

(c)         Each party will inform the other parties promptly upon the receipt
of:  (x) any comments from any officials of any Governmental Body in connection
with any filings made pursuant hereto, and (y) any request by any officials of
any Governmental Body for amendments or supplements to any filings made pursuant
to, or information provided to comply in all material respects with, any
applicable Requirements of Law.  Whenever any event occurs that is required to
be set forth in an amendment or supplement to any filing made pursuant to
‎Section 6.06(a), each party will promptly inform the other parties of such
occurrence and cooperate in filing with the applicable Governmental Body such
amendment or supplement.
 
(d)         Each party shall use reasonable best efforts to take, or cause to be
taken, all appropriate actions, do or cause to be done all things necessary,
proper or advisable, and execute and deliver such documents and other papers, as
may be required to carry out the provisions of this Agreement, to satisfy the
conditions to Closing and to consummate and make effective the transactions
contemplated herein and, without limiting the generality of the foregoing, each
party:  (i) shall prepare and make all filings (if any) and give all notices (if
any) required to be made, pre- or post- Closing, whether triggered by actions of
the Purchaser or otherwise, and given by such party in connection with the
transactions contemplated herein; and (ii) shall use reasonable best efforts to
obtain each consent, clearance or approval (if any) required to be obtained
(pursuant to any applicable Requirements of Law or Contract, or otherwise) by
such party in connection with the transactions contemplated herein, including,
but not limited to:  (A) entering into negotiations with any applicable
Governmental Body; (B) providing information required by law or governmental
regulation; and (C) substantially complying with any "second request" or other
requests for information pursuant to Antitrust Law.
 
(e)         The Purchaser and Seller shall cooperate with each other and use
their respective reasonable best efforts or cause their respective Affiliates to
use reasonable best efforts, with the other's cooperation, to negotiate and
obtain all waivers, permits, consents or sublicenses from any Person (other than
from a Governmental Body) and provide any notices necessary or appropriate to
consummate the transactions contemplated herein (each, a "Third Party
Consent").  If the parties are unable to obtain any such Third Party Consent
prior to the Closing, the Seller and the Purchaser shall continue to use their
reasonable best efforts and cause their respective Affiliates to use their
respective reasonable best efforts in cooperation with the other party (i) to
obtain such Third Party Consent or (ii) cooperate in any arrangement acceptable
to the Purchaser that is reasonable, lawful and designed to provide such
benefits to the Purchaser (including, but not limited to the acquisition of a
commercially reasonable substitute contract for any Contract that has not been
transferred with or to the Company).  Following the Closing, the costs of
obtaining any Third Party Consents that the parties were unable to obtain prior
to the Closing will be equally split between the Seller and the Purchaser.
 
(f)         Notwithstanding anything to the contrary contained in this ‎Section
6.06 or elsewhere in this Agreement, if any administrative or judicial action or
proceeding is instituted (or threatened to be instituted) challenging any
transaction contemplated by this Agreement as violative of any Antitrust Law,
the parties shall use their reasonable best efforts to:  (i) contest, resist or
resolve any such proceeding or action; and (ii) to have vacated, lifted,
reversed or overturned any injunction resulting from such proceeding or
action;  provided, however, that neither party shall be required to enter into
any divestiture agreement to comply with its
 

 
34

--------------------------------------------------------------------------------

 

obligations hereunder, to the extent that any divestiture is reasonably likely
to have a Material Adverse Effect on the Business or a material adverse effect
on the business of the Purchaser and its Affiliates.
 
Section 6.07     Registered Agent.  The Purchaser has appointed CT Corporation
System as its registered agent for service of process on such Person in the
State of Delaware.
 
Section 6.08     Employees.
 
(a)         No later than the tenth business day prior to the Closing (as
estimated in good faith by the Purchaser), the Purchaser shall identify in
writing to the Seller which of the Company employees listed on Section 6.08(a)
of the Seller's Disclosure Letter (the "Senior Employees") it does not wish to
employ following Closing (the Senior Employees so identified, the "Terminating
Employees").  In addition, no later than the tenth business day prior to the
Closing (as estimated in good faith by the Purchaser), the Purchaser shall
identify in writing to the Seller which of the Senior Employees it wishes to
employ for a limited transition period (up to 180-days) immediately following
Closing (the Senior Employees so identified, the "Transition Employees" and,
together with the Terminating Employees, the "Specified Employees").
 
(b)         Effective immediately prior to the Closing, the Seller shall cause
the Company to terminate the employment by the Company of each Terminating
Employee.  In connection therewith, the Seller shall cause the Company to pay to
each such Terminating  Employee all amounts due to such Terminating Employee
pursuant to any change in control or employment agreements between the Company
and the Terminating Employee and any Company Benefit Plan in which the
Terminating Employee participates (including all amounts that have become due or
will become due under any such Company Benefit Plan as a result of the pending
Closing) ("Terminating Employee Payments") and shall use its reasonable best
efforts, and shall cause the Company to use its reasonable best efforts, to
obtain (but without having to pay any increased consideration) a full and final
release of any and all current and future claims of each such Terminating
Employee against the Company or any of its Affiliates (a "Release") in a form
reasonably acceptable to the Purchaser.  Effective no later than 180 days
following the Closing, the Purchaser shall cause the Company to terminate the
employment by the Company of each Transition Employee and the Purchaser shall
notify the Seller in writing when such terminations occur.  In connection
therewith, the Purchaser shall cause the Company to pay to each such Transition
Employee all amounts due to such Transition Employee pursuant to any change in
control or employment agreements between the Company and the Transition Employee
as in effect immediately prior to the Closing and any Company Benefit Plan in
which the Transition Employee participates immediately prior to Closing that
have not otherwise been paid at Closing pursuant to Section 6.08(e) of this
Agreement ("Transition Employee Payments" and, together with the Terminating
Employee Payments, the "Termination Payments") and shall use its reasonable best
efforts, and shall cause the Company to use its reasonable best efforts, to
obtain (but without having to pay any increased consideration) a Release from
each such Transition Employee in a form reasonably acceptable to the Seller.
 
(c)         Immediately following Closing, each Employee (other than the
Specified Employees) (the "Continuing Employees") shall continue to be employed
by the Company.
 

 
35

--------------------------------------------------------------------------------

 

Each Continuing Employee shall be given credit for all purposes for such
person's service with the Company (or any other employer to the extent credited
by the Company) to the same extent recognized under the Company Benefit Plans
prior to the Closing Date for all purposes under any employee benefit plans,
programs, policies or arrangements maintained by the Purchaser or its affiliates
("Purchaser Benefit Plans") in which Continuing Employees participate following
the Closing Date, except to the extent that giving such service credit would
result in the duplication of benefits for the same period.  The Purchaser shall,
and shall cause its Affiliates to, (i) waive all limitations as to preexisting
conditions, exclusions and waiting periods and service requirements with respect
to participation and coverage requirements applicable to the Continuing
Employees under any Purchaser Benefit Plan, other than limitations, waiting
periods or service requirements that are already in effect with respect to such
persons and that have not been satisfied as of the Closing under any Company
Benefit Plan immediately prior to the Closing and (ii) provide each Continuing
Employee with credit for any co-payments and deductibles paid prior to the
Closing for the calendar year in which the Closing occurs in satisfying any
applicable deductible or out-of-pocket requirements under any analogous
Purchaser Benefit Plan.
 
(d)         Notwithstanding anything to the contrary in this Agreement, the
Purchaser shall or shall cause the Company to provide each Continuing
Employee (other than Senior Employees) whose employment terminates in a manner
entitling such Continuing Employee to severance benefits during the two year
period following the Closing with severance benefits at levels comparable to the
terms of the Company's severance plan applicable to such Continuing Employee
immediately prior to the Closing.
 
(e)         Effective immediately preceding the Closing, (i) the Seller shall
cause the Company to terminate all of the Company Benefit Plans sponsored by the
Company, other than (A) the Company Benefit Plans listed on Section 6.08(e)(i)
of the Seller's Disclosure Letter, and (B) unless otherwise agreed to by the
applicable Senior Employee, any change in control or employment agreements
between the Company and any of the Transition Employees or Continuing Employees
(together with the plans listed on Section 6.08(e)(i) of the Seller's Disclosure
Letter, the "Continuing Plans"), and (ii) the Seller shall, or shall cause the
Company to accelerate the vesting of any outstanding awards or benefits under
the Company Benefit Plans (or portions thereof) listed on Section 6.08(e)(ii) of
the Seller's Disclosure Letter (the "Accelerated Plans").  Immediately prior to
Closing, the Seller or its Affiliates shall, or shall cause the Company, to pay
all accelerated amounts and any other amounts then otherwise payable under the
Accelerated Plans (including all amounts that have become due or will become due
thereunder as a result of the Closing disregarding any Specified Employee's
termination of employment prior to the Closing in accordance with the provisions
of Section 6.08(a)) ("Company Plan Payments") to the extent such payment does
not result in an accelerated or additional tax under Section 409A of the
Internal Revenue Code.  To the extent any Company Plan Payment is not paid
immediately prior to the Closing, the Purchaser shall cause the Company to pay
any such payments in accordance with the terms of the applicable Company Benefit
Plan (without regard to any forfeiture provisions contained in the applicable
Company Benefit Plan).
 

 
36

--------------------------------------------------------------------------------

 

(f)         The Purchaser agrees to cause the Company to assume and honor the
obligations under the Parent Nonqualified Deferred Compensation Plan with
respect to any Senior Employee who continues employment with the Company as of
Closing pursuant to the terms set forth in such plan and any existing election
made by the Senior Employee in accordance with the plan (including, without
limitation, existing elections relating to compensation earned after the
Closing).  The Purchaser shall indemnify, defend and hold harmless the Seller
and its Affiliates from and against, and pay or reimburse the Seller and its
Affiliates for, any and all Losses relating to or arising from any failure by
the Company to honor its obligations set forth in this Section 6.08(f) of the
Agreement.  Notwithstanding anything to the contrary, nothing contained herein
shall obligate the Purchaser or the Company to provide the Continuing Employees
or the Transition Employees the opportunity to make additional deferral
elections after the Closing.
 
(g)         Prior to Closing, the Seller or its Affiliates (other than the
Company's Subsidiary) shall contribute to the Company funds in an amount equal
to the sum of (i) the aggregate amount of all Company Plan Payments and all
Termination Payments (without duplication), (ii) the amount accrued as of the
Closing Date on the financial statements of the Company in respect of the Parent
Nonqualified Deferred Compensation Plan, (iii) except as set forth in Section
6.08(g) of the Seller's Disclosure Letter, amounts accrued, payable or that will
become payable as a result of the transactions contemplated by this Agreement
under any Company Benefit Plan that relates to bonuses, incentive compensation
or deferred compensation (other than any Continuing Plan and without duplication
of amounts to be contributed under Subsections (i) and (ii) above) and (iv)
amounts payable by the Company, if any, pursuant to Section 6.01(a)(i) of the
Seller's Disclosure Letter (collectively, the "Contributed Funds"), in each case
regardless of whether such payments are to be made prior to or following
Closing; provided, however, that contributions in respect of amounts payable
after Closing shall be made on an after-tax basis and, provided further, that
contributions in respect of Transition Employees shall not exceed amounts that
would have been contributed had such employee been designated as a Terminating
Employee.
 
(h)         Except as provided in Section 6.08(a) with respect to Transition
Employees, for a period of two years following the Closing Date, neither the
Purchaser, the Company, nor any of their respective Affiliates shall employ any
of the Specified Employees unless (i) the Purchaser or one of its Affiliates
notifies the Seller when it intends to employ any Specified Employee and (ii)
the Purchaser or one of its Affiliates reimburses the Seller for any Termination
Payments contributed to the Company by the Seller in respect of such Specified
Employee that would not have been paid to such Specified Employee absent the
employee's identification as a Specified Employee.  The Seller shall be
responsible for providing or discharging any and all notifications, benefits and
liabilities to employees and governmental authorities required by the Worker
Adjustment and Retraining Notification Act of 1988 or any similar applicable
state or local law requiring notice to employees in the event of a closing or
layoff (the "WARN Act") before the Closing.
 
(i)         With effect from the Closing, the Seller shall indemnify, defend and
hold harmless the Purchaser and its Affiliates (including the Company) from and
against, and pay or reimburse the Purchaser and such Affiliates for, any and all
Losses as incurred (including Losses
 

 
37

--------------------------------------------------------------------------------

 

incurred indirectly by the Purchaser and such Affiliates resulting from the
failure of the Seller or its Affiliates to contribute all or any of the
Contributed Funds to the Company as required by this Agreement) relating to or
arising from any Company Benefit Plan pursuant to which a Termination Payment or
a Company Plan Payment was required, to the extent that there are not
Contributed Funds (as increased to reflect any tax benefits to be received by
the Purchaser) made available at the Closing to satisfy the obligations relating
to such Losses.  In addition, the Seller shall indemnify, defend, and hold
harmless the Purchaser and its Affiliates (including the Company) from and
against, and pay or reimburse the Purchaser and such Affiliates for, any and all
Losses as incurred relating to or arising from claims set forth on Section
6.08(i) of the Seller's Disclosure Letter.
 
(j)         With effect from the Closing, the Purchaser shall indemnify, defend
and hold harmless the Seller and its Affiliates from and against, and pay or
reimburse the Seller and its Affiliates for, any and all Losses as incurred
relating to or arising from the failure of the Purchaser to cause the Company to
use the Contributed Funds (as increased to reflect any tax benefits to be
received by the Purchaser) to satisfy the Company's obligations under any
Company Benefit Plan pursuant to which a Termination Payment or a Company Plan
Payment was required or relating to or arising from any failure by the Company
to honor its obligations under the Continuing Plans.
 
(k)         Nothing contained in this Agreement shall give any third Person any
right to enforce the provisions of this Section 6.08 or be construed as an
amendment of any employee benefit plan.
 
Section 6.09     Termination of Certain Agreements
 
.  Except as set forth on ‎Section 6.09 of the Seller's Disclosure Letter or in
Section 6.08(e) of this Agreement, all agreements between the Seller or any
Affiliate of the Seller (other than the Company and its Subsidiary), on the one
hand, and the Company or the Subsidiary, on the other hand, shall be terminated
as of the Closing, and all obligations and liabilities thereunder shall be
satisfied on the Closing in accordance with the terms of such agreements, other
than any agreements relating to the indemnification of current directors,
managers, members and/or officers of the Company or its Subsidiary; provided
that the Company shall not pay amounts in excess of $100,000 in the aggregate in
connection with the termination of such agreements and shall not write off any
material assets in connection with the terms of such agreements.
 
Section 6.10     Risk Management.
 
(a)         During the Pre-Closing Period, the Company will in all material
respects continue to follow the Risk Management Policy in respect of Seller
Significant Contracts and any new Seller Significant Contracts entered into
after the date hereof.  In addition, the Company shall use its reasonable
efforts to keep the Purchaser apprised regarding material developments with
respect to a Seller Significant Contract that is subject to the Risk Management
Policy and generally in respect of significant activities subject to the Risk
Management Policy; provided, however, that notwithstanding anything contained
herein to the contrary, the Purchaser shall not be entitled to direct or manage
any decisions or activities of the Company.
 

 
38

--------------------------------------------------------------------------------

 

(b)         During the Pre-Closing Period, the Company and its Subsidiary will
use commercially reasonable efforts to maintain in effect insurance policies for
the benefit of the Company and its Subsidiary consistent with those in effect on
the date hereof; provided that the Company and the Seller shall use their
commercially reasonable efforts in renewing any such policies to do so on terms
that will result in the Company receiving a reimbursement of its premium
attributable to any post-Closing period following the termination of such
policy.
 
Section 6.11     Release of Letters of Credit and Guarantees.
 
(a)         Prior to the Closing, the Purchaser shall obtain and deliver to the
beneficiary of each Letter of Credit (as defined in this ‎Section 6.11(a))
listed on Section 6.11(a) of the Seller's Disclosure Letter (as amended in
accordance with Section 6.11(c) below) a substitute letter of credit or other
form of security acceptable to the beneficiary to replace in all respects such
Letter of Credit, with each substitute letter of credit (or other security)
having a face amount of at least the remaining amount under the Letter of Credit
that it is intended to replace.  Prior to the Closing, and subject to the terms
set forth in ‎Section 6.11(d), the Purchaser shall use its commercially
reasonable efforts to obtain from the beneficiary of each Letter of Credit
listed on Section 6.11(a) of the Seller's Disclosure Letter and deliver to the
Seller a full and unconditional release of all of the obligations of the Seller
and its applicable Affiliates (other than the Company or its Subsidiary) with
respect to such Letter of Credit (which release shall be reasonably acceptable
to the Seller and may take the form of a return to the Seller of each such
Letter of Credit marked cancelled).  In the event the Purchaser has not, as of
the Closing, obtained and delivered releases with respect to each of the Letters
of Credit listed on Section 6.11(a) of the Seller's Disclosure Letter in
accordance with the preceding sentence, (1) the Purchaser shall, subject to the
terms set forth in ‎Section 6.11(d), use commercially reasonable efforts to do
so following the Closing and shall indemnify and hold harmless each of the
Seller and its Affiliates (other than the Company and its Subsidiary) from and
against any and all Losses incurred by the Seller or any of its Affiliates
arising out of or relating to such Letter(s) of Credit; (2) the Purchaser shall
not permit any of the Company or its Subsidiary or their Affiliates to (x) renew
or extend the term of, (y) increase the obligations under, or (z) transfer to
another third party, any written or oral contract, loan, agreement, commitment,
franchise, indenture, lease, purchase order, license, other binding
understanding or arrangement or other obligation for which the Seller or any of
its Affiliates is or would reasonably be expected to be liable under such
Letters of Credit; and (3) Purchaser shall pay the Seller, quarterly, a fee,
consistent with current practice, of 0.475% of the principal amount of the
Letters of Credit outstanding from time to time.  Nothing contained herein shall
require the Seller to renew any Letter of Credit following the Closing whether
pursuant to an evergreen provision or otherwise. For the purposes of this
Agreement, "Letters of Credit" shall mean, collectively, all letters of credit
issued in connection with the Business for which the Seller or any of its
Affiliates (other than the Company and its Subsidiary) is an applicant.  The
Letters of Credit, to the extent existing as of the date hereof, are set forth
in ‎Section 6.11(a) of the Seller's Disclosure Letter.
 
(b)         Prior to the Closing, the Purchaser shall obtain and deliver to each
beneficiary of a Guarantee (as defined in this ‎Section 6.11(b)) listed on
Section 6.11(b) of the Seller's Disclosure Letter a substitute guarantee or
other form of security acceptable to the beneficiary to replace in all respects
such Guarantee (provided that the Purchaser shall not be
 

 
39

--------------------------------------------------------------------------------

 

required to issue (or have issued on its behalf) any performance guarantees),
with each substitute guarantee (or other security) having terms and conditions
substantially similar to those contained in the Guarantee that it is intended to
replace.  Prior to the Closing, and subject to the terms set forth in ‎Section
6.11(d), the Purchaser shall use its commercially reasonable efforts to obtain
from the beneficiary of each Guarantee listed on Section 6.11(b) of the Seller's
Disclosure Letter and deliver to the Seller a full and unconditional release of
all of the obligations of the Seller and its applicable Affiliates (other than
the Company or its Subsidiary) with respect to such Guarantee (which release
shall be reasonably acceptable to the Seller).  In the event the Purchaser has
not, as of the Closing, delivered releases with respect to each of the
Guarantees listed on Section 6.11(b) of the Seller's Disclosure Letter in
accordance with the preceding sentence, (1) the Purchaser shall, subject to the
terms set forth in ‎Section 6.11(d), use commercially reasonable efforts to do
so following the Closing and, in any event, shall indemnify and hold harmless
each of the Seller and its Affiliates  (other than the Company or its
Subsidiary) from and against any and all Losses incurred by the Seller or any of
its Affiliates arising out of or relating to such Guarantees, (2) the Purchaser
shall not permit any of the Company or its Subsidiary or their Affiliates to (x)
renew or extend the term of, (y) increase the obligations under, or (z) transfer
to another third party, any written or oral contract, loan, agreement,
commitment, franchise, indenture, lease, purchase order, license, other binding
understanding or arrangement or other obligation for which the Seller or any of
its Affiliates is or would reasonably be expected to be liable under such
Guarantees, and (3) Purchaser shall pay the Seller, quarterly, a fee, consistent
with current practice, of 0.10% of the amount of the obligations guaranteed.  To
the extent that the Seller or any of its Affiliates has performance obligations
under any Guarantee, the Purchaser shall use its commercially reasonable efforts
to (i) perform such obligations on behalf of the Seller or its Affiliates if
practicable, or (ii) otherwise take such action as reasonably requested by the
Seller so as to put the Seller or its Affiliates in the same position as if the
Purchaser, and not the Seller or such Affiliates, had performed or was
performing such obligations.  For the purposes of this Agreement, "Guarantees"
shall mean, collectively, those indemnities, performance bonds, surety bonds,
performance guaranties, other guaranty obligations, keepwells, net worth
maintenance agreements, reimbursement obligations, letters of comfort and other
similar arrangements to which the Seller or any of its Affiliates (other than
the Company and its Subsidiary) is a party or by which any of them are bound in
favor of, or for the benefit of, any of the Company or its Subsidiary or the
Business (other than the Letters of Credit).  All Guarantees, to the extent
existing as of the date hereof, are set forth in ‎Section 6.11(b) of the
Seller's Disclosure Letter.
 
(c)         The Seller agrees that, with respect to Sections 6.11(a) and 6.11(b)
of the Seller's Disclosure Letter, the Seller shall have the continuing
obligation until the Closing to supplement or amend promptly such sections of
the Seller's Disclosure Letter with respect to any Letters of Credit or
Guarantees, as the case may be, which, if existing at the date of this
Agreement, would have been required to be set forth in Section 6.11(a) or
6.11(b), respectively, and to provide such supplements or amendments to the
Purchaser once per week.
 
(d)         Notwithstanding anything contained in this Agreement (including this
‎Section 6.11) to the contrary, in no event shall the Purchaser be required to
cause the Company or any Subsidiary thereof to amend, modify or supplement the
terms and conditions set forth in any written or oral contract, agreement,
commitment, franchise, indenture, lease, purchase order,
 

 
40

--------------------------------------------------------------------------------

 

license or other binding understanding or arrangement that relates to any Letter
of Credit or any Guarantee.  Except as expressly set forth in this Agreement,
and notwithstanding anything contained in this Agreement (including this
‎Section 6.11) to the contrary, none of the Purchaser, the Seller, the Company
or any of their respective Affiliates shall be obligated to make any payments or
otherwise pay any consideration to any third party to obtain any applicable
consent, waiver or approval.
 
Section 6.12     Allocation of Consideration.
 
(a)         Within 45 business days after the Closing Date, the Purchaser shall
propose to the Seller an allocation of the Purchase Price, including liabilities
of the Company required to be taken into account for United States federal
income tax purposes (together, the "Consideration"), among the assets of the
Company pursuant to Section 1060 of the Code (the "Preliminary
Allocation").  Within 20 business days following the receipt of the Preliminary
Allocation, the Seller shall provide to the Purchaser either (i) a written
notice evidencing the Purchaser's consent to the Preliminary Allocation or (ii)
a written notice objecting to the Preliminary Allocation, such notice to contain
an explanation of the reasons for the Seller's objections.  Within 5 business
days following receipt of the Seller's objections, if any, to the Preliminary
Allocation (the "Allocation Resolution Period"), the Seller and the Purchaser
shall negotiate in good faith to resolve any differences regarding the
Preliminary Allocation (as so resolved, the "Final Allocation") for a period of
30 days after the receipt of the Seller's objections.
 
(b)         If the Seller and the Purchaser are unable to resolve any
differences with regard to the allocation of the Consideration with the
Allocation Resolution Period, then any disputed matters shall be finally and
conclusively determined in accordance with Section 1060 of the Code by an
independent nationally-recognized accounting firm (the "Independent Accounting
Firm") chosen by the Seller and the Purchaser.  Promptly, but not later than 15
business days after its acceptance of appointment hereunder, the Independent
Accounting Firm shall determine only those matters in dispute and shall render a
written report as to the disputed matters and the resulting allocation of the
Consideration, and such report of the Independent Accounting Firm shall be
final, conclusive and binding upon the Seller and the Purchaser and deemed to be
the Final Allocation.  The Independent Accounting Firm's fees and expenses
incurred pursuant to this Section 6.12(b) shall be borne equally by the Seller
and the Purchaser.
 
(c)         The Purchaser and the Company shall (A) be bound by the Final
Allocation for all income Tax purposes, (B) timely file all forms and Tax
Returns required to be filed in connection with the Final Allocation (including
IRS Form 8594 and any other forms or reports required to be filed pursuant to
Section 1060 of the Code or any comparable Requirements of Law (the "Section
1060 Forms")), (C) prepare and file all Section 1060 Forms and Tax Returns in a
manner consistent with the Final Allocation and (D) take no position
inconsistent with the Final Allocation in any Section 1060 Form or Tax Return,
any audit or examination by, or any proceeding before, any taxing authority or
otherwise.
 
Section 6.13     Repayment of Certain Indebtedness and Related Letters of
Credit.  On or before Closing, the Seller shall cause the Revolver Facility (as
defined in this Section 6.13(a)) to be repaid, satisfied and discharged in full
and any and all security interests related
 

 
41

--------------------------------------------------------------------------------

 

thereto to be released.  With regard to the Receivables Facility (as defined in
this Section 6.13(a)), the Seller shall use its reasonable best efforts to have
the Company coordinate with its lenders to obtain a waiver of the 30 day advance
notice provision therein and, thereby, facilitate a satisfaction and discharge
of such Receivables Facility immediately prior to the Closing.  If the Company
is able to obtain the cooperation of its lenders, the Seller shall cause the
Receivables Facility to be repaid, satisfied and discharged in full and any and
all security interests related thereto to be released as of, or immediately
prior to, the Closing.   If the Company is not able to obtain the cooperation of
its lenders, the Seller shall cause the Company to have delivered to its lenders
an irrevocable notice of termination of the Receivables Facility immediately
prior to Closing.  Any outstanding Letters of Credit issued under the
Receivables Facility shall be replaced in accordance with Section 6.11 prior to
Closing.  To the extent such Letters of Credit are not replaced prior to
Closing, the Purchaser will provide, at Closing (or if termination of the
applicable facility is later, such termination date), cash, or if acceptable to
the lenders, a letter of credit, replacement guaranty or other credit support
reasonably acceptable to the lenders, sufficient to satisfy any deposit
requirements under the Receivables Facility, the amount of which shall be
adjustable based on the amount of deposit exposure that exists from time to time
and as provided in such facility.  For purposes of this Agreement, "Revolver
Facility" shall mean the $50,000,000 Revolving Credit Facility Credit Agreement
dated as of October 3, 2007 by and among Strategic Energy, L.L.C., the Lenders
party thereto and PNC Bank, National Association, as Administrative Agent and
"Receivables Facility" shall mean (A) the Receivables Purchase Agreement dated
as of October 3, 2007 by and among Strategic Receivables, LLC, as Seller,
Strategic Energy, L.L.C., as Initial Servicer, the Conduit Purchasers party
thereto, the Purchaser Agents party thereto, the LC Participants from time to
time party thereto, and PNC Bank, National Association, as Administrator and LC
Bank, (B) the Purchase and Sale Agreement dated as of October 3, 2007 by and
among the Originators from time to time a party thereto, Strategic Energy,
L.L.C., as Servicer, and Strategic Receivables, L.L.C., as Buyer and (C) the
other Transaction Documents (as such term is defined in the Receivables Purchase
Agreement).  Amounts outstanding, as of March 31, 2008, under the Revolver
Facility and the Receivables Facility, respectively, are set forth in Section
6.13 of the Seller's Disclosure Letter.
 
Section 6.14     Books and Records.  The Seller shall deliver all existing
financial, customer, employee, engineering, operating, accounting, tax,
contract, environmental, safety, legal, marketing and other data, files,
computer tapes and discs, documents, instruments, notes, papers, books and
records that relate to the ownership or operation of the Company and its
Subsidiary (the "Books and Records) in the possession of the Seller or any of
its Affiliates as soon as possible after the Closing, but in any event no later
than fifteen days after the Closing, provided that the Seller may retain copies
of all consolidating and consolidated financial information and all other
accounting Books and Records prepared or used in connection with (a) the
preparation of financial statements of the Seller or the Parent and (b) the
preparation and filing of any tax returns.
 
Section 6.15     Accounts Receivable.  The Seller shall cause the Company to
continue to perform, in all material respects, its billing and collections
operations consistent with past practice and comply with, and monitor adherence
to, its procedures regarding its accounts receivable, including enforcing its
credit policy and collection policy.
 

 
42

--------------------------------------------------------------------------------

 

Section 6.16     Transition Planning.  During the Pre-Closing Period, subject to
applicable confidentiality protections and consistent with Requirements of Law,
the Seller and the Purchaser shall, and the Seller shall cause the Company to,
cooperate on transition matters in order to facilitate the transition of the
Company from the ownership of the Seller to the ownership of the Purchaser,
including to provide reasonable access to their employees.
 
Section 6.17     Amendment of Company LLC Agreement.  On or prior to Closing,
the Seller and the Purchaser shall, and the Seller shall cause the Company to,
cooperate to execute an amendment and restatement of the Company LLC Agreement,
which shall become effective upon Closing, to reflect the Purchaser as the sole
member and the owner of record of all of the outstanding Membership Interests in
the Company and remove each reference to the Series SEL Voting Interest in CE
(or its holders) in the Company LLC Agreement.
 
Section 6.18     Amendment of Disclosure Letter.  The Seller agrees that, with
respect to the representations and warranties of the Seller contained in this
Agreement, the Seller shall have the continuing obligation until the Closing to
supplement or amend the Seller's Disclosure Letter with respect to any matter
hereafter arising or discovered which, if existing or known at the date of this
Agreement, would have been required to be set forth or described in the Seller's
Disclosure Letter; provided that, other than Sections 6.11(a) and (b) of the
Seller's Disclosure Letter, the Seller's Disclosure Letter shall be deemed to
include only that information contained therein on the date hereof and shall be
deemed to exclude all information contained in any supplement or amendment
hereto.  The Seller shall deliver such supplemented or amended Seller's
Disclosure Letter to the Purchaser promptly after any material supplement or
amendment is required thereto, and no later than ten days prior to the Closing.
 
ARTICLE VII
CONDITIONS PRECEDENT
 
Section 7.01     Mutual Conditions.  The obligations of the Purchaser, on one
hand, and the Seller, on the other hand, to consummate the transactions
contemplated herein are subject to the reasonable satisfaction (or written
waiver, in whole or part, to the extent permitted by Requirements of Law, of the
Purchaser and the Seller) of the following conditions:
 
(a)         The waiting period applicable to the consummation of the
transactions contemplated herein under the HSR Act shall have expired or been
terminated;
 
(b)         The FERC Approval and the regulatory approvals listed on ‎Section
6.06(a) of the Seller's Disclosure Letter shall have been obtained (but without
the requirement for expiration of any applicable rehearing or appeal periods);
 
(c)         Any required notifications of state public utility commissions or
similar authorities as set forth in ‎Section 7.01(c) of the Seller's Disclosure
Letter shall have been made; and
 
(d)         No temporary restraining order, preliminary or permanent injunction
or other order preventing the consummation of the transactions contemplated
herein shall have been
 

 
43

--------------------------------------------------------------------------------

 

issued by any court of competent jurisdiction or other Governmental Body and
remain in effect, and there shall not be any Requirements of Law enacted or
deemed applicable to the transactions contemplated herein that makes
consummation thereof illegal.
 
Section 7.02     Conditions to the Purchaser's Obligations.  The obligations of
the Purchaser to consummate the transactions contemplated herein are subject to
the reasonable satisfaction (or written waiver, in whole or part, to the extent
permitted by Requirements of Law, of the Purchaser) of the following conditions:
 
(a)         The representations and warranties of the Seller contained in
Article V of this Agreement shall be true and correct (without giving effect to
any materiality qualification or standard contained in any such representation
or warranty) at and as of each of the date hereof and the Closing as if made at
and as of each such time (except to the extent expressly made as of another
date, in which case as of such other date), except where the failure of such
representations and warranties to be true and correct would not, in the
aggregate, result in a Material Adverse Effect;
 
(b)         All of the covenants and obligations in this Agreement that the
Seller is required to comply with or to perform at or prior to the Closing shall
have been complied with and performed in all material respects;
 
(c)         The Purchaser shall have received a certificate executed by the
Chief Executive Officer and Chief Financial Officer of the Seller, in their
capacities as such, confirming that the conditions set forth in ‎Section 7.02(a)
and ‎Section 7.02(b) have been satisfied;
 
(d)         Review and investigation of the transactions contemplated by this
Agreement under Exon-Florio shall have been terminated and either the President
of the United States or the Committee on Foreign Investment in the United States
(or other authority that may become authorized to so act), as the case may be,
shall have determined to take no action authorized thereunder;
 
(e)         The FERC Approval and the regulatory approvals listed on ‎Section
6.06(a) of the Seller's Disclosure Letter shall have been obtained and shall
not, individually or in the aggregate, impose terms, conditions, liabilities,
obligations, commitments or sanctions upon the Company, its Subsidiary or the
Purchaser or any of its Affiliates that would reasonably be expected to result
in a Material Adverse Effect;
 
(f)         The amounts outstanding under the indebtedness identified in Section
6.13 as being repaid at Closing shall have been repaid and the Purchaser shall
have received written proof of such repayment;
 
(g)         The Seller shall have delivered to the Purchaser a certificate in
accordance with the requirements of Treasury Regulation Section 1.1445-3 that
certifies that the Seller is a non-foreign person for purposes of Section 1445
of the Code; and
 
(h)         No Material Adverse Effect shall have occurred since the date of
this Agreement and there shall exist no fact or circumstance that would have, or
would be reasonably
 

 
44

--------------------------------------------------------------------------------

 

likely to have, a Material Adverse Effect (including the discovery of, any
deterioration in, or any worsening of, any event, condition, effect, change,
development or circumstance existing or known as of the date of this Agreement,
to the extent of any such deterioration or worsening).
 
Section 7.03     Conditions to the Seller's Obligations
 
.  The obligations of the Seller to consummate the transactions contemplated
herein are subject to the reasonable satisfaction (or written waiver, in whole
or part, to the extent permitted by Requirements of Law, of the Seller) of the
following conditions:
 
(a)         The representations and warranties of the Purchaser contained in
Article IV of this Agreement shall be true and correct (without giving effect to
any materiality qualification or standard contained in any such representation
or warranty) at and as of each of the date hereof and the Closing as if made at
and as of each such time (except to the extent expressly made as of another
date, in which case as of such other date), except where the failure of such
representations and warranties to be true and correct would not, in the
aggregate, prevent or materially delay the performance or consummation of the
transactions contemplated by this Agreement;
 
(b)         All of the covenants and obligations in this Agreement that the
Purchaser is required to comply with or to perform at or prior to the Closing
shall have been complied with and performed in all material respects;
 
(c)         The Seller shall have received a certificate executed by the Chief
Executive Officer and Chief Operating Officer of the Purchaser, in their
capacities as such, confirming that the conditions set forth in ‎Section 7.03(a)
and ‎Section 7.03(b) have been satisfied; and
 
(d)         The Guarantee Agreement set forth as Exhibit A shall remain in full
force and effect.
 
ARTICLE VIII
TERMINATION
 
Section 8.01     Termination.  This Agreement may be terminated at any time
prior to the Closing by:
 
(a)         mutual written consent of the Seller and the Purchaser;
 
(b)         either the Seller or the Purchaser, upon written notice given to
such other party, if the Closing shall not have occurred on or before the date
which is the four month anniversary of the date hereof (the "Outside Date");
provided, however, that if the Seller or the Purchaser determine that additional
time is necessary to obtain any Required Regulatory Approvals or the termination
of review and determination contemplated by Section 7.02(d), the Outside Date
may be extended by the Seller or the Purchaser (provided such party is otherwise
in compliance with its obligations hereunder) from time to time by written
notice to the other party up to a date not beyond the six month anniversary of
the date hereof, any of which dates shall thereafter be deemed to be the Outside
Date; and provided further, however, that the right to terminate this Agreement
under this ‎Section 8.01(b) shall not be available to the Seller if the
 

 
45

--------------------------------------------------------------------------------

 

Seller has failed, or to the Purchaser if the Purchaser has failed, to perform
in all material respects their/its obligations (as applicable) under this
Agreement and such failure has been the cause of, or results in, the failure of
the Closing to occur on or before the Outside Date;
 
(c)         either the Seller or the Purchaser, if any Governmental Body shall
have issued an order, decree or ruling or taken any other action (which order,
decree, ruling or other action the parties hereto shall use commercially
reasonable efforts to lift), which permanently restrains, enjoins or otherwise
prohibits the consummation of the transactions contemplated herein and such
order, decree, ruling or other action shall have become final and
non-appealable;
 
(d)         either the Seller (provided that the Seller is not then in material
breach of any representation, warranty, covenant or other agreement contained
herein) or the Purchaser (provided that the Purchaser is not then in material
breach of any representation, warranty, covenant or other agreement contained
herein), at any time if there shall have been a material breach of any of the
representations, warranties, agreements or covenants set forth in this Agreement
on the part of the Purchaser or on the part of the Seller, respectively (as
applicable), which has rendered the satisfaction of any conditions contained in
Article VII hereof impossible and such violation or breach has not been (i)
waived by the party with the right to terminate or (ii) cured (if susceptible to
cure) within 10 days following the earlier of (x) the breaching party's actual
knowledge of such breach and (y) the delivery of a written notice of such breach
by the party with the right to terminate to the breaching party; and
 
(e)         either the Seller (provided that the Seller is not then in material
breach of any representation, warranty, covenant or other agreement contained
herein) or the Purchaser (provided that the Purchaser is not then in material
breach of any representation, warranty, covenant or other agreement contained
herein), if any condition to the obligation of such party set forth in Section
7.01 or 7.02 (in the case of the Purchaser) or Section 7.01 or 7.03 (in the case
of the Seller) becomes incapable of satisfaction prior to the Outside Date.
 
Section 8.02 Effect of Termination.  In the event of termination of this
Agreement pursuant to this Article VIII, written notice thereof shall be given
as promptly as practicable to the Purchaser or the Seller, as applicable, and
this Agreement shall terminate and the transactions contemplated hereby shall be
abandoned, without further action by any of the parties hereto.  If this
Agreement is validly terminated pursuant to Section 8.01(d) by the Purchaser or
by the Seller, the terminating party shall be entitled to all rights and
remedies available to it under law or equity; provided, however, that in no
event shall any party have any obligation or liability arising under this
Agreement (including with respect to the matters set forth in Article XI) for
any punitive, exemplary, special, indirect, incidental or consequential Losses
(as "Losses" are defined in this Section 8.02), including without limitation,
lost revenues or profits, arising out of or related to this Agreement,
regardless of whether or not such party has been advised of the possibility of
such Losses.  If this Agreement is terminated as provided herein the rights and
obligations of the parties under ‎Section 6.04, ‎Section 6.05 and this ‎Section
8.02 and ‎Article IX shall survive in accordance with their respective
terms.  For purposes of this Agreement, "Losses" shall mean any loss, liability,
damages, cost or expense (including legal fees and expenses and any amounts paid
in settlement or as a result of any judgment or order).
 

 
46

--------------------------------------------------------------------------------

 
 
ARTICLE IX
TAX MATTERS
 


 
Section 9.01     Tax Indemnity.
 
(a)         Notwithstanding any other provision in this Agreement to the
contrary, the Seller shall be liable for, will pay, will defend, and will
indemnify and hold the Purchaser Indemnified Parties harmless against any and
all (i) Taxes imposed on the Seller or Parent; (ii) Taxes imposed on or payable
with respect to either the Company, its Subsidiary or their respective
businesses, operations, property, or assets that relate to, arise out of or are
attributable to any Tax period (or portion thereof) ending on or prior to the
Financial Closing Date (the "Pre-Financial Closing Period"), except to the
extent such Taxes are included in the calculation of Closing Working Capital;
(iii) Taxes of a Person other than the Company or its Subsidiary for which the
Company may be liable (A) under Section 1.1502-6 of the Treasury Regulations (or
any similar provision of state, local, or non- U.S. Tax Law) as a result of
being a member of or included in any group which files or has filed a Tax Return
on a consolidated, combined, group or unitary basis for a taxable period ending
on or before the Closing Date, (B) as a transferee or (C) as a successor; (iv)
except as provided in Section 9.01(b), Taxes resulting from or attributable to
the transactions contemplated by this Agreement; (v) Losses relating to, arising
out of, or resulting from the breach of any covenants or agreements relating to
Tax matters set forth in this Agreement (determined without regard to any
matters set forth in the Seller's Disclosure Letter); and (vi) all reasonable
costs and expenses relating to the review, investigation, remediation,
settlement, contest, adjudication and analysis of any matter relating to the
Taxes and Losses described in clauses (i) – (iv) (collectively clauses (i) –
(vi), "Excluded Tax Liability").  For purposes hereof, in the case of any Tax
period that begins before the Financial Closing Date and ends after the
Financial Closing Date (a "Straddle Period"), the amount of Taxes allocable to
the portion of such period ending as of and including the Financial Closing Date
shall be computed in accordance with Section 9.01(c).
 
(b)         Anything herein to the contrary notwithstanding, each of the
Purchaser and the Seller will be responsible for one-half of any and all
Transfer Taxes that may be imposed with respect to the sale of the equity
interest in the Company to the Purchaser pursuant to this Agreement, regardless
of the Person liable for such Transfer Taxes under applicable Law.  The Seller
and the Purchaser will use commercially reasonable efforts to minimize the
amount of such transfer Taxes and shall cooperate in timely making all filings,
returns, reports and forms as may be required to comply with the provisions of
such Tax Laws.
 
(c)         For purposes of Section 9.01, in the case of Taxes that are payable
with respect to a Straddle Period, the portion of any such Tax that is allocable
to the Pre-Financial Closing Period shall be:
 
(i)              in the case of Taxes (other than Taxes imposed on the Seller)
that are either (x) based upon or related to income or receipts or (y) imposed
in connection with any sale or other transfer or assignment of property (real or
personal, tangible or intangible), deemed equal to the
 

 
47

--------------------------------------------------------------------------------

 

amount which would be payable if the taxable year ended on and included the
Financial Closing Date; and
 
(ii)            in the case of Taxes imposed on a periodic basis, or otherwise
measured by the level of any item, deemed to be the amount of such Taxes for the
entire period (or, in the case of such Taxes determined on an arrears basis, the
amount of such Taxes for the immediately preceding period), multiplied by a
fraction the numerator of which is the number of calendar days in the period
ending on and including the Financial Closing Date and the denominator of which
is the number of calendar days in the entire period.
 
(d)         Except as otherwise provided, payment by a party of any amount due
under this Section 9.01 will be made within 10 days following written notice
from the other party that payment of such amount is due.
 
Section 9.02     Tax Returns.
 
(a)         The Company will (or will cause to be) timely prepared and filed all
Tax Returns of the Company and its Subsidiary for all tax periods that end on or
prior to the Closing Date and all such Tax Returns shall be prepared in a manner
consistent with past practice. The Purchaser shall prepare and file or cause the
Company to prepare and file all other Tax Returns of or that include the Company
and its Subsidiary in a timely manner. At least 15 days prior to the Closing
Date, the Seller shall provide written notice to the Purchaser of any Tax Return
that the Purchaser is required to file (or cause to be filed) within 60 days of
the Closing Date pursuant to this Section 9.02(a).
 
(b)         With respect to any Tax Return required to be filed (or caused to be
filed) by (1) the Company pursuant to Section 9.02(a) on or prior to the Closing
Date, or (2) the Purchaser pursuant to Section 9.02(a) which includes a payment
of Tax that is an Excluded Tax Liability (the party required to file such Tax
Return, the "Filing Party"), the Filing Party shall provide to the other party a
copy of such completed Tax Return or in the case of a Consolidated Tax Return, a
pro forma Tax Return that includes the Company (prepared on a separate company
basis) and with respect to Tax Returns described in clause (2) herein a
statement certifying and setting forth the calculation of the amount of Tax
shown on any such Tax Return that is payable by the Seller at least 60 days
prior to the due date of such Tax Return. Such other party shall have the right
to review and comment on any such Tax Return and statement prior to the filing
of such Tax Return. To the extent there is any dispute between the parties with
respect to any such Tax Return the parties will use reasonable efforts to settle
such disputes for a period of 20 days after the other party has notified the
Filing Party in writing of its objections (such notification to contain
sufficient specificity so as to allow the Filing Party to understand the nature
and basis of such objection). To the extent any such disputes cannot be resolved
such disputed items shall be presented to the Independent Accounting Firm to
settle such disputed items. The decision of such Independent Accounting Firm
shall be final and binding on the parties except to the extent of a final
determination by a Tax authority or court that is contrary thereto. The cost of
such Independent Accounting Firm shall be shared equally by the Purchaser and
the Seller.
 

 
48

--------------------------------------------------------------------------------

 

(c)         Subject to Section 9.01, each party shall pay or cause to be paid
when due and payable in the manner prescribed by applicable law all Taxes
properly shown on a Tax Return that the other party is required to file (or
cause to be filed) pursuant to the terms of this Section 9.02.  In any case
where a party is required to pay an amount of Tax which includes an amount that
is allocable to the other party pursuant to Section 9.01, such party shall pay
the amount of such Tax to the other party no later than 10 days prior to the
date when the other party is required to pay such Tax.
 
Section 9.03     Cooperation.  The Seller and the Purchaser shall reasonably
cooperate, and shall cause their respective Affiliates, officers, employees,
agents, auditors and representatives reasonably to cooperate, with respect to
all Tax matters relating to the Company including with respect to preparing and
filing all Tax Returns or conducting the defense of any Tax Claim, including
maintaining and making available to each other (subject to Section 9.01, at the
cost of the requesting party) all records necessary in connection with Taxes and
in resolving all disputes and audits with respect to all taxable periods
relating to Taxes.
 
Section 9.04     Tax Sharing Agreements.  Any Tax sharing or Tax allocation
agreement entered into by the Company and any power of attorney granted by the
Seller or the Company prior to the Closing Date with respect to Tax matters
shall be terminated as of the Closing Date and will have no further effect
thereafter (whether the current year, a future year, or a past year).
 
Section 9.05     Tax Contests.
 
(a)         If any Tax authority asserts or proposes to assess an amount of Tax
that is an Excluded Tax Liability, then the party hereto first receiving notice
of such claim promptly will provide written notice thereof to the other party
hereto (such notice to include a copy of any correspondence, report, or other
material provided by the relevant Governmental Body and such notice to provide a
full and specific description of the matter in controversy, the tax years which
are in question, the amount of the assessment (proposed or otherwise) and any
other information or detail that is relevant to such claim); provided, however,
that the failure of such party to give such prompt notice will not relieve the
other party of any of its obligations under this Article IX, except to the
extent that the other party is materially prejudiced thereby.
 
(b)         The Seller will have the right to control, at its own expense, any
audit, examination, contest, litigation or other proceeding by or against any
Governmental Body relating to Taxes (a "Tax Proceeding") that solely involves an
Excluded Tax Liability. With respect to a Tax Proceeding relating to a potential
adjustment for which Seller or one of its Affiliates on the one hand, and
Purchaser or the Company on the other hand, could be liable, (i) each party may
participate in the Tax Proceeding, and (ii) the Tax Proceeding shall be
controlled by that party which would bear the burden of the greater portion of
the sum of the adjustment and any corresponding adjustments that may reasonably
be anticipated for future Tax periods to arise from such Tax Proceeding. All
other Tax Proceedings shall be controlled by the Purchaser.
 
(c)         None of the Seller, the Company and the Purchaser shall enter into
any compromise or agree to settle any claim pursuant to any Tax Proceeding which
would adversely
 

 
49

--------------------------------------------------------------------------------

 

affect the other party without the written consent of the other party, which
consent may not be unreasonably withheld, conditioned or delayed.
 
Section 9.06     Miscellaneous.
 
(a)         The Purchaser and the Seller agree that for all income and franchise
Tax purposes, the Purchaser's acquisition of the interest in the Company shall
be treated as an acquisition by the Purchaser of the assets of the Company and
as an assumption by the Purchaser of the liabilities of the Company and neither
the Purchaser nor the Seller (or any Affiliate thereof) shall take any position
that is contrary or inconsistent thereto.
 
(b)         The parties agree that all payments made pursuant to this Agreement
shall be treated for Tax purposes as an adjustment to the Purchase Price.
 
(c)         All covenants set forth in this Article IX shall survive the Closing
Date for a period of 6 months after the expiration of all relevant statute of
limitations.
 
ARTICLE X
NON-COMPETITION
 
Section 10.01  Restriction on Replication of the Business.
 
(a)         Parent, for itself and on behalf of its Subsidiaries (collectively,
the "Great Plains Group" ), agrees that for a period of sixty calendar months
beginning at the Closing, no member of the Great Plains Group will offer, or
participate through ownership in offering competitive energy supply services to
retail customers within the continental United States;  provided, that, the
foregoing restriction shall not prohibit any member of the Great Plains Group
(now or hereafter existing) from engaging in any business activity in the states
of Kansas or Missouri.
 
(b)         The Seller, for itself and on behalf of its Affiliates, acknowledges
and agree that the restrictions set forth in this Section 10.01 are reasonably
designed to protect the Purchaser's substantial investment and are reasonable
with respect to duration, geographical area and scope.
 
ARTICLE XI
INDEMNIFICATION
 
Section 11.01   Indemnification by the Seller.  The Seller shall indemnify,
defend and hold harmless the Purchaser and its Affiliates from and against, and
pay or reimburse the Purchaser and its Affiliates for, any and all Losses as
incurred (including Losses incurred indirectly by the Purchaser resulting from
the failure of the Seller to contribute funds to the Company as required by this
Agreement), relating to or arising from:
 
(a)         the breach or inaccuracy of any of the representations or warranties
of the Seller, the Company or its Subsidiary contained in this Agreement (other
than those contained in
 

 
50

--------------------------------------------------------------------------------

 

Section 5.12) or in any agreement or document delivered pursuant hereto or in
connection herewith, or arising out of the consummation of the transactions
contemplated hereby;
 
(b)         the failure to comply with any covenants or agreements of the
Seller, the Company or its Subsidiary contained in this Agreement, or in any
agreement or document delivered pursuant hereto or in connection herewith, or
arising out of the consummation of the transactions contemplated hereby, other
than with respect to matters subject to indemnification pursuant to Section
6.08(which shall be governed by such Section);
 
(c)         any of the matters set forth on Section 5.14 of the Seller's
Disclosure Letter or, to the extent that the Purchaser shall have given notice
of such matters prior to the date which is the eighteenth month anniversary of
the Closing, that should have been set forth in Section 5.14 of the Seller's
Disclosure Letter in order to make the representations and warranties in Section
5.14 in this Agreement true and correct; and
 
(d)         any funds advanced by the Company pursuant to the Contracts required
to be set forth in the Seller's Disclosure Letter pursuant to Section 5.11(i)(3)
of this Agreement becoming Uncollectible on or prior to the date that is
eighteen (18) months after the date of this Agreement.  For the purposes of this
clause (d), (1) advanced funds shall be deemed "Uncollectible" if (A) the Person
obligated to repay such advanced funds to the Company has taken any Bankruptcy
Action (as defined below), or (B) the advanced funds are more than 90 days past
due, and (2) the term "Bankruptcy Action" means, with respect to any Person: (A)
an admission in writing by such Person of its inability to pay its debts
generally or a general assignment by such Person for the benefit of creditors;
or (B) the filing of any petition by such Person seeking to adjudicate it
bankrupt or insolvent, or seeking for itself any liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
such Person or its debts under any applicable law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking, consenting to, or
acquiescing in the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for such Person or for
any substantial part of its property or the filing of an answer or other
pleading admitting or failing to contest the allegations of a petition filed
against it in any proceeding of the foregoing nature; it being understood that
the Purchaser will (1) cause the Company to use its reasonable efforts to
collect such funds in accordance with its normal collection practices, including
exercising any rights to offset commissions which the Person obligated to repay
such advanced funds to the Company may be due from time to time in accordance
with its agreements with the Company, and (2) reimburse the Seller for any
amounts paid to the Purchaser hereunder to the extent that the Company is able
to collect from such Person or offset against commissions due.
 
Section 11.02  Indemnification by the Purchaser
 
.  The Purchaser shall indemnify, defend and hold harmless the Seller from any
against, and pay or reimburse the Seller for, any and all Losses as incurred,
relating to or arising from:
 
(a)         the breach or inaccuracy of any of the representations or warranties
of the Purchaser contained in this Agreement or in any agreement or document
delivered pursuant hereto or in connection herewith, or arising out of the
consummation of the transactions contemplated hereby; or
 

 
51

--------------------------------------------------------------------------------

 



 
(b)         the failure to comply with any covenants or agreements of the
Purchaser contained in this Agreement or in any agreement or document delivered
pursuant hereto or in connection herewith, or arising out of the consummation of
the transactions contemplated hereby, other than with respect to matters subject
to indemnification pursuant to Section 6.08 (which shall be governed by such
Section).
 
Section 11.03   Limitations on Indemnity.
 
(a)         The Seller shall not be liable under Section 11.01 with respect to
the matters set forth in clause (a) thereof, unless and until the aggregate
amount of Losses with respect to such matters exceeds $2,500,000, at which time
the Seller shall be liable for Losses in excess of $2,500,000, and the Seller's
aggregate maximum liability under Section 11.01 with respect to the matters set
forth in clause (a) thereof, will never exceed 50% of the Purchase Price.  The
limitations contained in this Section 11.03(a) shall not limit the liability of
the Seller with respect to its indemnification obligations in respect of any
Losses resulting from a breach or inaccuracy of the representations and
warranties set forth in Sections 5.01, 5.02, 5.03, 5.06 and 5.12, or any Losses
relating to Taxes, regardless of whether such Losses are subject to
indemnification pursuant to Section 9.01.
 
(b)         The Purchaser shall not be liable under Section 11.02 with respect
to the matters set forth in clause (a) thereof, unless and until the aggregate
amount of Losses with respect to such matters exceeds $2,500,000, at which time
the Purchaser shall be liable for Losses in excess of $2,500,000, and the
Purchaser's aggregate maximum liability under Section 11.02 with respect to the
matters set forth in clause (b) thereof, will never exceed 50% of the Purchase
Price.  The limitations contained in this Section 11.03(b) shall not limit the
liability of the Purchaser with respect to its indemnification obligations in
respect of any Losses resulting from a breach or inaccuracy of the
representations and warranties set forth in Sections 4.01, 4.02 and 4.03.
 
Section 11.04   Procedures for Indemnification.
 
(a)         In the event that any claim is asserted against any party hereto, or
any party hereto is made a party defendant in any action or proceeding, and such
claim, action or proceeding involves a matter which is the subject of this
indemnification, then such party (an "Indemnified Party") shall give prompt
written notice to the other party hereto (the "Indemnifying Party") of such
claim, action or proceeding, and such Indemnifying Party shall have the right to
join in the defense of said claim, action or proceeding at such Indemnifying
Party's own cost and expense and, if the Indemnifying Party agrees in writing to
be bound by and to promptly pay the full amount of any final judgment from which
no further appeal may be taken (subject to the provisions of Section 11.03, to
the extent applicable), then at the option of the Indemnifying Party, such
Indemnifying Party may take over the defense of such claim, action or proceeding
with counsel reasonably satisfactory to the Indemnified Party, except that, in
such case, the Indemnified Party shall have the right to join in the defense of
said claim, action or proceeding at its own cost and expense.  The Indemnified
Party may not settle any proceeding without the consent of the Indemnifying
Party, not to be unreasonably withheld.
 

 
52

--------------------------------------------------------------------------------

 

(b)         Any indemnity payments shall be deemed to be an adjustment of the
Purchase Price.
 
(c)         The provisions of this Section 11.04 shall not apply to matters
governed by Section 11.05.
 
Section 11.05   Seller Action Litigation Procedures and Support.
 
(a)         Following the Closing Date, Seller and the Purchaser (on behalf of
the Company and their respective Subsidiaries) shall promptly notify and confer
with each other with respect to any and all matters subject to indemnification
pursuant to Section 11.01(c) (each, a "Seller Action").
 
(b)         Except as set forth in this Section 11.05, Seller shall not be
required to indemnify the Purchaser in connection with any claim for
indemnification arising out of or relating to any Seller Action unless and until
the aggregate amount of all such claims by the Purchaser for Seller Actions
exceeds $7,500,000 (the "Deductible"), in which event the Purchaser shall be
entitled to recover such Losses arising out of or relating to such matters, but
only to the extent that the aggregate amount of such Losses exceeds the
Deductible.
 
(c)         For any Seller Action, if any, that Seller reasonably determines may
result in liability exceeding the Deductible (after taking into account any
other Seller Actions), Seller shall have the right, at its option, to assume the
defense of any such Seller Action with its own legal counsel reasonably
satisfactory to the Purchaser, provided that the Seller agrees in writing to be
bound by and to promptly pay the full amount of any final judgment from which no
further appeal may be taken (subject to the provisions of Section 11.03(a)). In
addition, once the Deductible has been exhausted by payment (and/or based upon
outstanding judgments will be exhausted), Seller shall have the sole and
exclusive authority and control over the investigation, commencement,
prosecution, defense, management, conduct, appeal, and other rights in
connection with all matters whatsoever (including, as applicable, litigation
strategy and choice of legal counsel and other professionals) in connection with
such Seller Action.  If the Seller elects to assume the defense of such Seller
Action as aforesaid, then:
 
(i)              in connection with the management, defense and disposition of
such Seller Action, each of the Purchaser, the Company and their respective
Subsidiaries shall use their reasonable best efforts to cooperate as reasonably
requested by Seller and make readily available to and afford to Seller, its
employees, authorized legal counsel, accountants, and other designated
representatives reasonable access to their officers, directors, employees,
accountants, financial advisors, legal counsel, agents, properties and Books and
Records, subject to appropriate and reasonable confidentiality agreements
(provided that the terms of any such agreement do not restrict actions to be
taken in connection with the defense of any Seller Action), to the extent
reasonably related to such Seller Action.  Without limiting the generality of
the foregoing, each of the Purchaser, the Company and their respective
Subsidiaries shall use their reasonable best
 

 
53

--------------------------------------------------------------------------------

 

efforts to make available their officers, directors, employees, accountants,
financial advisors, legal counsel and agents for fact finding, consultation and
interviews, and as witnesses to the extent that any such Person may reasonably
be required in connection with any Seller Action.  Access to such Persons shall
be granted for reasonable periods of time during normal business hours or
as otherwise mutually agreed.  The provision of access and other services
pursuant to this Section 11.05(c)(i) shall be at no additional cost or expense
of the Seller, other than for reasonable out-of-pocket expense.  To the extent
requested, the Seller shall provide its reasonable cooperation to the Purchaser
in connection with any efforts by the Purchaser to seek a confidentiality order
with regard to any information that it deems to be confidential.
 
(ii)             none of the Purchaser, the Company or their Subsidiaries shall
admit any liability with respect to such Seller Action;
 
(iii)            Seller may, without consent of the Purchaser, the Company or
their respective Subsidiaries, compromise or settle such Seller Action or
consent to entry of judgment with respect thereto that requires solely money
damages paid by the Seller, and which includes as an unconditional term thereof
the release by the claimant or the plaintiff of the Purchaser, the Company, or
their Subsidiaries, as appropriate, from all liability in connection with such
Seller Action.  Any other disposition by Seller of such Seller Action shall be
subject to the consent of the Purchaser, which consent shall not be unreasonably
withheld or delayed;
 
(iv)           notwithstanding anything to the contrary contained in this
Agreement, Seller shall not be required to pay or otherwise indemnify the
Purchaser against any attorneys' fees incurred by the Purchaser in connection
with such Seller Action following the Seller's election to assume the defense
thereof, unless (A) the Seller fails to defend diligently the action or
proceeding within twenty days after receiving notice of such failure from the
Purchaser; (B) the Purchaser reasonably shall have concluded (upon advice of its
legal counsel) that there may be one or more legal defenses available to the
Purchaser that are not available to the Seller; or (C) the Purchaser reasonably
shall have concluded (upon advice of its legal counsel) that, with respect to
such Seller Action, the Purchaser and the Seller may have different,
conflicting, or adverse legal positions or interests.
 
(d)         If the Seller elects not to assume the defense of any Seller Action
prior to such claims exceeding the Deductible, then the Purchaser shall proceed
diligently to defend such Seller Action with the assistance of legal counsel
reasonably satisfactory to the Seller, provided, however, that the Purchaser
shall not settle, adjust or compromise such Seller Action, or admit any
liability with respect to such Seller Action, without the prior written consent
of the Seller, such consent not to be unreasonably withheld or delayed.  In any
event, the Purchaser shall use
 

 
54

--------------------------------------------------------------------------------

 

its reasonable best efforts to have its counsel keep the Seller apprised of
material developments and, to the extent requested by Seller, to consult and
reasonably cooperate with any counsel of Seller.
 
(e)         Following the Closing, the Purchaser shall use its reasonable best
efforts to cause the Company to retain all records reasonably necessary to
defend the Seller Actions.
 
(f)         In the event of any good faith dispute as to whether any matter is a
Seller Action, Seller may, but shall not be obligated to, commence
investigation, prosecution, management, conduct, appeal or defense of such
matter pending resolution of such dispute.  In the event that the Seller so
commences and it is determined that such matter is not a Seller Action, the
Seller shall have the right to cease the investigation, prosecution, management,
conduct, appeal or defense of such matter and the Seller and Purchaser shall
cooperate to transfer the control thereof to the Purchaser or the Company, as
applicable.  In such event, the Purchaser or the Company, as applicable, shall
promptly reimburse the Seller for all reasonable out-of-pocket costs, fees and
other expenses incurred to such date in connection with the investigation,
prosecution, management, conduct, appeal or defense of such matter.
 
(g)         The Purchaser shall, and shall cause the Company to, cooperate with
the Seller (if so requested by the Seller) with respect to any Seller Action for
which the Seller will be defending, in having the Seller (or one of its
Affiliates) substituted as the named party, the costs of obtaining such
substitution to be borne by the Seller.  Absent a substitution, the Company
shall cooperate and assist as is reasonably needed (to the extent requested) in
satisfying any procedural requirements in connection with any such Seller Action
which is being defended by the Seller, including by filing papers on the
Seller's behalf.
 
(h)         None of the Purchaser, the Company or their respective Subsidiaries
shall intentionally take any action or omit to take any action for the purpose
of interfering with or adversely affecting the rights and powers of the Seller
pursuant to this Section 11.05.
 
ARTICLE XII
MISCELLANEOUS
 
Section 12.01   Binding Effect; Benefits.  This Agreement shall be binding upon,
and shall be enforceable by and inure solely to the benefit of, the parties and
their respective successors and permitted assigns.  Nothing in this Agreement,
express or implied, is intended to or shall confer upon any Person (other than
the parties and their respective successors and permitted assigns) any rights,
claims or benefits whatsoever, and this Agreement does not create or establish
any third party beneficiary hereto, except as set forth in ‎Section 6.09 and
‎Section 6.11 of this Agreement.
 
Section 12.02  Amendments.  This Agreement may not be modified, amended, altered
or supplemented except upon the execution and delivery of a written agreement
executed by the Purchaser and the Seller.
 

 
55

--------------------------------------------------------------------------------

 

Section 12.03   Further Assurances.  Subject to the terms and conditions of this
Agreement, the Seller and the Purchaser will each use their reasonable best
efforts to take, or cause to be taken, all actions and to do, or cause to be
done, all things necessary or desirable under applicable laws and regulations to
consummate the transactions contemplated by this Agreement.
 
Section 12.04  Assignability.  Neither this Agreement nor any party's rights or
obligations hereunder may be assigned or delegated by such party without the
prior written consent of the other parties, and any attempted assignment or
delegation of this Agreement or any of such rights or obligations by any party
without the prior written consent of the other parties shall be void and of no
effect; provided that either the Seller or the Purchaser may assign or transfer
this Agreement to one or more Affiliates, but such assignment shall not, without
the express written consent of the other party, release the assignor from its
obligations hereunder.
 
Section 12.05   Specific Performance.  The parties hereto agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached.  It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in any court of the United States
or any state having jurisdiction, this being in addition to any other remedy to
which they may be entitled at law or in equity.
 
Section 12.06   Governing Law; Jurisdiction.  THIS AGREEMENT SHALL BE GOVERNED
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT
REGARD TO THE CONFLICTS OF LAW PRINCIPLES THEREOF.  ANY ACTION OR PROCEEDING
AGAINST ANY PARTY RELATING IN ANY WAY TO THIS AGREEMENT MAY BE BROUGHT AND
ENFORCED EXCLUSIVELY IN THE STATE COURTS OF THE STATE OF DELAWARE, AND THE
PARTIES IRREVOCABLY SUBMIT TO THE JURISDICTION OF SUCH COURTS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING; PROVIDED, THAT SUCH ACTION OR PROCEEDING MAY BE
BROUGHT AND ENFORCED IN THE U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE
ONLY IF NO STATE COURT OF THE STATE OF DELAWARE HAS JURISDICTION OF SUCH ACTION
OR PROCEEDING, AND THE PARTIES IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE
U.S. DISTRICT COURT FOR THE DISTRICT OF DELAWARE IN RESPECT OF ANY SUCH ACTION
OR PROCEEDING.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREE­MENT OR
THE TRANSACTIONS CONTEMPLATED HEREBY.
 
Section 12.07   Entire Agreement; Counterparts.  This Agreement and the exhibits
and disclosure letters referred to herein constitute the entire agreement and
supersede all prior agreements and understandings, both written and oral,
between the parties with respect to the subject matter hereof and thereof;
provided, however, that the Confidentiality Agreement shall not be superseded
and shall remain in full force and effect in accordance with its terms.  This
Agreement may be executed by facsimile and in counterparts, each of which shall
be deemed to
 

 
56

--------------------------------------------------------------------------------

 

be an original and shall be binding on the party who executed the same, but all
of which together shall constitute one and the same instrument.
 
Section 12.08   Severability.  If any provision of this Agreement shall be held
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.  If for any reason any term or provision containing a
restriction set forth herein is held to cover an area or to be for a length of
time which is unreasonable, or in any other way is construed to be too broad or
to any extent invalid, such term or provision shall not be determined to be
null, void and of no effect, but to the extent the same is or would be valid or
enforceable under applicable law, any court of competent jurisdiction shall
construe and interpret or reform this Agreement to provide for a restriction
having the maximum enforceable area, time period and other provisions (not
greater than those contained herein) as shall be valid and enforceable under
applicable laws.
 
Section 12.09   Waiver.  At any time prior to the Closing, the parties hereto
may (i) extend the time for the performance of any of the obligations or other
acts of the other parties hereto, (ii) waive any inaccuracies in the
representations and warranties of the other parties contained herein or in any
document delivered pursuant hereto and (iii) waive compliance with any of the
agreements or conditions contained herein.  Any agreement on the part of a party
hereto to any such extension or waiver shall be valid only if set forth in a
written instrument signed on behalf of such party.  Except as otherwise
expressly provided herein, no failure on the part of any party to exercise, and
no delay in exercising, any right, power or remedy hereunder, or otherwise
available in respect hereof at law or in equity, shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof, or the exercise of
any other right, power or remedy.
 
Section 12.10   Survival.  All of the representations and warranties contained
in this Agreement or in any certificate delivered pursuant to this Agreement
shall survive beyond the Closing.  Notwithstanding the preceding sentence,
neither party may make or assert any claim under any representation or warranty
of the other party contained herein later than eighteen months after the
Closing, except that the representations in Sections 4.12, 5.12, 5.18 and 5.19
shall survive until six months after the statute of limitations with respect to
the matters addressed therein has expired (including all waivers or extensions
thereof), the representations in Sections 4.01, 4.02, 4.03, 5.01, 5.02, 5.03 and
5.06 shall survive indefinitely; and provided that any claims made or asserted
by a party within the applicable time period prescribed above shall survive such
expiration until such claim is finally resolved and all obligations with respect
thereto are fully satisfied.  All statements contained in any certificate
delivered by or on behalf of any party hereto in connection with this Agreement
or the consummation of the transactions contemplated hereunder shall constitute
and have the same force and effect as the representations and warranties of such
party as set forth herein as if it had been incorporated into this Agreement as
a representation, warranty and agreement by such party.  Each covenant and
agreement herein shall survive until the date that is one year after the last
date that a Person is required to take any action or refrain from taking any
action under such section.
 
Section 12.11   Disclosure Letter.  Matters disclosed by the Seller in the
Seller's Disclosure Letter or by the Purchaser's Disclosure letter, as the case
may be, in one section of
 

 
57

--------------------------------------------------------------------------------

 

such letter will be deemed to be disclosed with respect to each other section of
such letter, to the extent that the significance and magnitude of the matter
disclosed and its relationship to the particular provision of this Agreement
corresponding to such other section of the letter is reasonably apparent to the
recipient of such letter.  Inclusion of any matter or item in any such letter
does not imply that such matter or item would, under the provisions of this
Agreement, have to be included in any section of such letter or that such matter
or term is otherwise material.  In addition, matters disclosed in any such
letter are not necessarily limited to matters required by this Agreement to be
disclosed in such letter, and any such additional matters are set forth for
informational purposes only and do not necessarily include other matters of a
similar nature.
 
Section 12.12   Public Announcements.  Prior to the Closing Date, each of the
Seller and the Purchaser will, prior to any issuance by it or any of its
Affiliates of any description of the transactions contemplated by this Agreement
in any press release or other public statements, use reasonable efforts to
consult with the other and provide the other with the opportunity to review and
comment upon any such description, and shall not issue any such press release or
make any such public statement prior to such consultation, except as may be
required by applicable law, regulation, court order or by obligations pursuant
to any listing agreement with any national securities exchange.  The Seller and
the Purchaser shall use reasonable efforts to agree on the description of the
transactions contemplated by this Agreement contained in the initial press
releases to be issued by the parties with respect to their execution and
delivery of this Agreement.
 
Section 12.13   Notices.  Unless otherwise specified herein, all notices,
consents, approvals, reports, designations, requests, waivers, elections and
other communications authorized or required to be given pursuant to this
Agreement shall be in writing and shall be given or made (and shall be deemed to
have been duly given or made upon receipt) by facsimile transmission (receipt
confirmed) or by a courier guaranteeing overnight delivery, sent to a party and
its legal counsel at the addresses set forth below for such party and its legal
counsel hereto or such other addresses as such party may specify by notice to
the other party, with a copy of such communication being sent via email to the
email addresses set forth below for such party and its legal counsel hereto or
such other addresses as such party may specify by notice to the other party.
 
if to the Seller:
 
Custom Energy Holdings, L.L.C.
c/o Great Plains Energy Incorporated
1201 Walnut Street
Kansas City, MO 64106
Attn:  Mark G. English, General Counsel
Facsimile:  (816) 556-2418
Email:  Mark.English@kcpl.com
 
with a copy (which shall not constitute notice) to:

 
58

--------------------------------------------------------------------------------

 

Skadden, Arps, Slate, Meagher & Flom LLP
4 Times Square
New York, NY  10036
Attn:  David J. Friedman
Facsimile:  (917) 777-2218
Email:  david.friedman@skadden.com
 
if to the Purchaser:
 
Direct Energy Services, LLC
263 Tresser Boulevard
8th Floor
Stamford, CT 06901
Attn:  General Counsel
Facsimile:  (416) 250-2977
 
with copies (which shall not constitute notice) to:
 
Direct Energy Marketing Ltd
25 Sheppard Ave. West
Toronto
Ontario M2N 656
Attn: General Counsel
Facsimile: (416) 590-3450


 
Section 12.14  Construction.  The parties hereto agree that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not be applied in the construction or interpretation of
this Agreement.
 
Section 12.15  Headings.  The headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.
 
Section 12.16   Seller Guarantee.
 
(a)         To induce the Purchaser to enter into this Agreement, the Parent (as
primary obligor and not as surety only) irrevocably, absolutely and
unconditionally:
 
(i)             guarantees to the Purchaser, on the terms and subject to the
conditions of this Section 12.16 (this "Seller Guarantee"), the prompt
performance of all obligations of the Seller hereunder, including all sums and
liabilities which now are or at any other time shall be due, owing or incurred
by the Seller to the Purchaser in respect of the Seller's obligations under this
Agreement (collectively, the "Seller's Guaranteed Obligations") strictly in
accordance with their terms and regardless of any Requirements
 

 
59

--------------------------------------------------------------------------------

 

of Law affecting any such terms or the rights of the Purchaser with respect
thereto; and
 
(ii)           undertakes that if any amount guaranteed by this Section 12.16 is
not recoverable on the basis of a guarantee for any reason it will (as a
separate and independent stipulation) pay the Purchaser on demand whatever
amount or amounts shall equal what it would have been liable to pay but for such
irrecoverability and shall indemnify the Purchaser against all Losses suffered
or incurred by the Purchaser in connection with such irrecoverability.
 
(b)         The Parent hereby waives any requirement that the Purchaser exhaust
any right or take any action against, or provide notice to, the Seller or any
other person or entity before proceeding hereunder.
 
(c)         This is a continuing guarantee and the Parent's undertakings under
this Agreement shall remain in full force and effect until final performance in
full of its obligations under this Agreement notwithstanding any intermediate
payment or performance or the invalidity or unenforceability in whole or in part
of any of the Seller's Guaranteed Obligations or any other event.
 
(d)         This Seller Guarantee and the undertakings contained in this Section
12.16 shall be discharged by the full performance by the Parent of its
obligations under this Agreement, but otherwise shall not be discharged or
affected by any act, omission, matter or thing that, but for this provision,
might operate to release or otherwise exonerate the Parent from those
obligations in whole or in part including:
 
(i)             the granting of time, or any waiver or other indulgence
(including any extension, renewal, acceptance, forbearance or release in respect
of any of the Seller's Guaranteed Obligations);
 
(ii)             the taking, variation, compromise, renewal or release of or
refusal or neglect to perform or enforce any rights, remedies or securities
against the Seller or any other Person;
 
(iii)            any modification, variation or addition to the terms of any of
the Seller's Guaranteed Obligations or of any other document or security;
 
(iv)           any irregularity, defect or informality in the terms of any of
the Seller's Guaranteed Obligations or any other document or security or any
legal limitation, disability, incapacity or want of authority of any Person;
 
(v)            any transfer or assignment of any rights or obligations by any
party, whether or not they relate to the Seller's Guaranteed Obligations;
 
(vi)           any corporate reorganization, reconstruction, amalgamation,
dissolution, liquidation, merger, acquisition of or by or other alteration in
 

 
60

--------------------------------------------------------------------------------

 

the corporate existence or structure of any party, or the non-existence of the
Seller; or
 
(vii)           any composition or similar arrangement by any party or any other
Person.
 
(e)         Where any discharge (whether in respect of any of the Seller's
Guaranteed Obligations or otherwise) is made in whole or in part or any
arrangement is made on the faith of any payment, security or other disposition
which is avoided or must be restored for any reason, the liability of the Parent
under this Agreement shall continue as if the discharge or arrangement had not
been made.
 
(f)         This Seller Guarantee is in addition to and is not in any way
prejudiced by any other security now or in the future held by or on behalf of
the Purchaser.
 
(g)         The Parent shall not by virtue of any payment or performance by it
under the terms of this Agreement (except to the extent such rights would have
been available to the Seller had it paid or performed directly):
 
(i)              be subrogated to any rights, security or monies held, received
or receivable by the Purchaser or be entitled to assert against any Person owing
any obligation to the Purchaser in connection with this Agreement any right of
contribution or indemnity in respect of any payment made or monies received on
account of the Parent's liability under this Agreement; or
 
(ii)             receive, claim or have the benefit of any payment, distribution
or security from or on account of any Person owing any obligation to the
Purchaser in connection with this Agreement, or exercise any right of set-off
against such Person, and the Parent shall hold in trust for, and immediately on
demand pay or transfer to, the Purchaser any payment or distribution or benefit
of security received by it contrary to this Section 12.16.
 
(h)         The Parent represents and warrants to the Purchaser as follows:
 
(i)             The Parent is a company incorporated under the laws of the State
of Missouri and possesses the capacity to sue and be sued in its own name and
has the power to carry on its business and to own its property and other assets.
 
(ii)             The Parent has power to execute, deliver and perform its
obligations under this Agreement and to carry out the transactions contemplated
hereby, and all necessary corporate, shareholder and other action will have been
taken to authorize the execution, delivery and performance of the same.
 

 
61

--------------------------------------------------------------------------------

 

(iii)            The obligations of the Parent under this Agreement constitute
its legal, valid and binding obligations and are in full force and effect in
accordance with their terms.
 
(iv)            The execution, delivery and performance by the Parent of this
Agreement does not and will not:  (x) contravene any Requirements of Law of any
court or Governmental Body having jurisdiction over the Parent; (y) conflict
with, or result in any breach of any of the terms of, or constitute a default
under, any agreement or other instrument to which the Parent is a party or any
license or other authorization to which the Parent is subject or by which the
Parent or any of its property is bound; or (z) contravene or conflict with the
provisions of the Parent's organizational documents.
 
Section 12.17   Purchaser Guarantee.  The guarantee of Purchaser's obligation by
Centrica plc is set forth in the Guarantee Agreement attached hereto as Exhibit
A.
 

 
62

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the Seller and the Purchaser have executed this
Agreement as of the date first above written.
 

 
CUSTOM ENERGY HOLDINGS, L.L.C.
                 
By:
/s/ Michael J. Chesser
     
Name:
Michael J. Chesser
   
Title:
Chairman, President and Chief
     
Executive Officer
             
DIRECT ENERGY SERVICES, LLC
                 
By:
/s/ Maura J. Clark
     
Name:
Maura J. Clark
   
Title:
President, Direct Energy Business
             
GREAT PLAINS ENERGY INCORPORATED, solely and exclusively for purposes of
Sections 6.04, 10.01 and 12.16
                 
By:
/s/ Michael J. Chesser
     
Name:
Michael J. Chesser
   
Title:
Chairman of the Board and
     
Chief Executive Officer






 
63

--------------------------------------------------------------------------------

 

Exhibit A
Guarantee of Centrica plc



 
64

--------------------------------------------------------------------------------

 



PURCHASER GUARANTEE
 
THIS GUARANTEE (this “Guarantee”) is made and given as of April 1st, 2008 by
Centrica plc, a public limited company organized under the laws of England and
Wales (“Guarantor”), in favor of Custom Energy Holdings, L.L.C., a Delaware
limited liability company (“Seller”).
 
R E C I T A L S
 
A.         Pursuant to the Purchase Agreement (the “Purchase Agreement”), dated
as of April 1st, 2008, by and among the Seller, Great Plains Energy Incorporated
(solely for the purposes set forth therein) and Direct Energy Services, LLC (the
“Purchaser”), the Seller has agreed to sell the Seller’s ownership of one
hundred percent (100%) of the membership interests in Strategic Energy, L.L.C.,
a Delaware limited liability company (the “Company”), to the Purchaser.
 
B.         The Guarantor owns, indirectly, 100% of the membership interests of
the Purchaser.
 
C.         In order to induce the Seller to enter into the Purchase Agreement,
the Guarantor has agreed to guarantee the Purchaser’s obligations under the
Purchase Agreement, as more fully set forth below.
 
D.         Capitalized terms used herein and not otherwise defined shall have
the meanings ascribed to such terms in the Purchase Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which consideration is
hereby acknowledged, the Guarantor does hereby covenant and agree with the
Seller for the benefit of the Seller as follows:
 
1.         Guarantee of Obligations. To induce the Purchaser to enter into the
Purchase Agreement, the Guarantor (as primary obligor and not as surety only)
irrevocably, absolutely and unconditionally:
 
(a)           guarantees to the Seller, on the terms and subject to the
conditions of this Guarantee, the prompt performance of all obligations of the
Purchaser under the Purchase Agreement, including all sums and liabilities which
now are or at any other time shall be due, owing or incurred by the Purchaser to
the Seller in respect of the Purchaser's obligations under the Purchase
Agreement (collectively, the "Purchaser’s Guaranteed Obligations") strictly in
accordance with their terms and regardless of any Requirements of Law affecting
any such terms or the rights of the Seller with respect thereto; and
 
(b)           undertakes that if any amount guaranteed by this Guarantee is not
recoverable on the basis of a guarantee for any reason it will (as a separate
and independent stipulation) pay the Seller on demand whatever amount or amounts
shall equal what it would
 

 
65

--------------------------------------------------------------------------------

 

have been liable to pay but for such irrecoverability and shall indemnify the
Seller against all Losses suffered or incurred by the Seller in connection with
such irrecoverability.
 
2.         Nature of Guarantee.
 
(a)           The Guarantor hereby waives any requirement that the Seller
exhaust any right or take any action against, or provide any notice to, the
Purchaser or any other person or entity before proceeding hereunder.
 
(b)           This is a continuing guarantee and the Guarantor’s undertakings
under this Guarantee shall remain in full force and effect until final
performance in full of its obligations under this Guarantee notwithstanding any
intermediate payment or performance or the invalidity or unenforceability in
whole or in part of any of the Purchaser’s Guaranteed Obligations or any other
event.
 
(c)           This Guarantee is in addition to and is not in any way prejudiced
by any other security now or in the future held by or on behalf of the Seller.
 
(d)           The Guarantor shall not by virtue of any payment or performance by
it under the terms of this Guarantee (except to the extent such rights would
have been available to the Purchaser had it paid or performed directly):
 
(i)           be subrogated to any rights, security or monies held, received or
receivable by the Seller or be entitled to assert against any Person owing any
obligation to the Seller in connection with the Purchase Agreement any right of
contribution or indemnity in respect of any payment made or monies received on
account of the Guarantor’s liability under this Guarantee; or
 
(ii)           receive, claim or have the benefit of any payment, distribution
or security from or on account of any Person owing any obligation to the Seller
in connection with the Purchase Agreement, or exercise any right of set-off
against such Person, and the Guarantor shall hold in trust for, and immediately
on demand pay or transfer to, the Seller any payment or distribution or benefit
of security received by it contrary to this Guarantee.
 
3.         Discharge of Guarantee.
 
(a)           This Guarantee and any undertakings contained herein shall be
discharged by the full performance by the Guarantor of its obligations under
this Guarantee, but otherwise shall not be discharged or affected by any act,
omission, matter or thing that, but for this provision, might operate to release
or otherwise exonerate the Guarantor from those obligations in whole or in part
including:
 

 
66

--------------------------------------------------------------------------------

 

(i)           the granting of time, or any waiver or other indulgence (including
any extension, renewal, acceptance, forbearance or release in respect of any of
the Purchaser’s Guaranteed Obligations);
 
(ii)           the taking, variation, compromise, renewal or release of or
refusal or neglect to perform or enforce any rights, remedies or securities
against the Purchaser or any other Person;
 
(iii)           any modification, variation or addition to the terms of any of
the Purchaser’s Guaranteed Obligations or of any other document or security;
 
(iv)           any irregularity, defect or informality in the terms of any of
the Purchaser’s Guaranteed Obligations or any other document or security or any
legal limitation, disability, incapacity or want of authority of any Person;
 
(v)           any transfer or assignment of any rights or obligations by any
party, whether or not they relate to the Purchaser’s Guaranteed Obligations;
 
(vi)           any corporate reorganization, reconstruction, amalgamation,
dissolution, liquidation, merger, acquisition of or by or other alteration in
the corporate existence or structure of any party, or the non-existence of the
Purchaser; or
 
(vii)           any composition or similar arrangement by any party or any other
Person.
 
(b)           Where any discharge (whether in respect of any of the Purchaser’s
Guaranteed Obligations or otherwise) is made in whole or in part or any
arrangement is made on the faith of any payment, security or other disposition
which is avoided or must be restored for any reason, the liability of the
Guarantor under this Agreement shall continue as if the discharge or arrangement
had not been made.
 
4.         Representations, Warranties and Covenants of Guarantor.  The
Guarantor hereby represents and warrants to the Seller, that, as of the date
hereof and at all times during the effectiveness of this Guarantee:
 
(a)           The Guarantor is a public limited company organized under the laws
of England and Wales and possesses the capacity to sue and be sued in its own
name and has the power to carry on its business and to own its property and
other assets.
 
(b)           The Guarantor has power to execute, deliver and perform its
obligations under this Guarantee and to carry out the transactions contemplated
hereby, and all necessary corporate, shareholder and other action will have been
taken to authorize the execution, delivery and performance of the same.
 

 
67

--------------------------------------------------------------------------------

 

(c)           The obligations of the Guarantor under this Guarantee constitute
its legal, valid and binding obligations and are in full force and effect in
accordance with their terms.
 
(d)           The execution, delivery and performance by the Guarantor of this
Guarantee does not and will not:  (x) contravene any Requirements of Law of any
court or Governmental Body having jurisdiction over the Guarantor; (y) conflict
with, or result in any breach of any of the terms of, or constitute a default
under, any agreement or other instrument to which the Guarantor is a party or
any license or other authorization to which the Guarantor is subject or by which
the Guarantor or any of its property is bound; or (z) contravene or conflict
with the provisions of the Guarantor’s organizational documents.
 
5.         Registered Agent.  The Guarantor has appointed CT Corporation System
(and any successor thereto) as its registered agent for service of process on
such Person in the State of Delaware.  The Purchaser will not change such
appointment while this Guarantee is in effect without the consent of the Seller.
 
6.         Amendments; Waivers.  Neither this Guarantee nor any provision hereof
may be amended, modified, waived, discharged (except by performance of the
Purchaser’s Guaranteed Obligations) or terminated except by an instrument in
writing duly signed by or on behalf of the Seller and the Guarantor.  No failure
or delay on the part of the Seller in exercising any right, power or remedy may
be, or may be deemed to be, a waiver thereof; nor may any single or partial
exercise of any right, power or remedy preclude any other or further exercise
thereof or exercise of any other right, power or remedy hereunder.
 
7.         Notices.  All notices, demands or other communications required or
desirable to be given pursuant to the provisions of this Guarantee shall be in
writing and shall be deemed to be properly served if delivered in accordance
with the terms of the Purchase Agreement.  For purposes of notices, demands or
other communications the address of the parties shall be:
 
Guarantor:
Centrica plc
 
Millstream
 
Maidenhead Road
 
Windsor
 
Berkshire SL4 5GD
 
United Kingdom
 
Attn: Group General Counsel and Company Secretary
 
Facsimile: 01753 494602
   
Seller:
Custom Energy Holdings, L.L.C.
 
c/o Great Plains Energy Incorporated
 
1201 Walnut Street
 
Kansas City, Missouri 64106
 
Attn: Mark G. English, General Counsel
 
Facsimile: (816) 556-2418


 
68

--------------------------------------------------------------------------------

 

8.         Further Assurances.  The Guarantor agrees, at its sole cost and
expense, to do such further acts and things, and to execute and deliver such
additional agreements, documents and instruments as the Seller may at any time
reasonably request in connection with the administration or enforcement of this
Guarantee or in order to better assure and confirm unto the Seller their rights,
powers and remedies hereunder.
 
9.         Governing Law and Jurisdiction.  This Guarantee shall be governed by
and construed and enforced in accordance with the laws of the State of Delaware,
without regard to the conflicts of laws principles thereof.  Any action or
proceeding against any party relating in any way to this Guarantee may be
brought and enforced exclusively in the state courts of the State of Delaware,
and the parties irrevocably submit to the jurisdiction of such courts in respect
of any such action or proceeding; provided, that such action or proceeding may
be brought and enforced in the U.S. District Court for the District of Delaware
only if no state court of the State of Delaware has jurisdiction of such action
or proceeding, and the parties irrevocably submit to the jurisdiction of the
U.S. District Court for the District of Delaware in respect of any such action
or proceeding.  Each party hereby irrevocably waives any and all right to trial
by jury in any legal proceeding arising out of or related to this Guarantee or
the transactions contemplated hereby.
 
10.         Survival; Construction; Successors and Assigns.  All covenants,
agreements, representations and warranties made herein shall survive until the
Purchaser’s Guaranteed Obligations are satisfied in full.  Anything herein to
the contrary notwithstanding, this Guarantee and all obligations and liabilities
hereunder or in respect hereof shall terminate and be discharged automatically
and without further act or deed upon satisfaction in full of the Purchaser’s
Guaranteed Obligations.  Whenever in this Guarantee any of the parties hereto is
referred to, such reference shall be deemed to include the permitted successors
and permitted assigns of such party; provided, however, that neither the
Guarantor nor the Seller may assign this Guarantee or any of their respective
rights, duties, obligations or responsibilities hereunder.
 
11.         Remedies Cumulative.  No right, power or remedy herein conferred
upon or reserved to the Seller is intended to be exclusive of any other rights,
power or remedy, and each and every right, power and remedy of the Seller
pursuant to this Guarantee or the Purchase Agreement, or now or hereafter
existing at law or in equity or by statute or otherwise shall, to the extent
permitted by law, be cumulative and concurrent and shall be in addition to every
other right, power or remedy pursuant to this Guarantee, or now or hereafter
existing at law or in equity or by statute or otherwise, and the exercise or
beginning of the exercise by the Seller of any one or more of such rights,
powers or remedies shall not preclude the simultaneous or later exercise by the
Seller of any or all such other rights, powers or remedies.
 
12.         Headings.  Section headings used herein are for convenience of
reference only and are not to affect the construction of, or to be taken into
consideration in interpreting, this Guarantee.
 
SIGNATURE PAGE FOLLOWS
 



 
69

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned has caused this Guarantee to be executed as
of the date first above written.
 

 
CENTRICA plc
                 
By:
       
Name:
     
Title:
                   
By:
       
Name:
     
Title:
                 





70

--------------------------------------------------------------------------------